Case 16-03271-KRH            Doc 1397 Filed 04/17/20 Entered 04/17/20 11:37:43                     Desc Main
                                     Document    Page 1 of 56




                              UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF VIRGINIA
                                     RICHMOND DIVISION

 In re:

 HEALTH DIAGNOSTIC LABORATORY,                          Chapter 11
 INC., et al., 1
                                                        Case No.: 15-32919 (KRH)
           Debtors.
                                                        Jointly Administered

 RICHARD ARROWSMITH,
 LIQUIDATING TRUSTEE OF THE HDL
 LIQUIDATING TRUST,

           Plaintiff,
                                                        Adv. Proc. No. 16-03271
 v.

 G. RUSSELL WARNICK, et al,

           Defendants.




                PLAINTIFF LIQUIDATING TRUSTEE’S REPLY IN SUPPORT OF
                    HIS MOTION FOR PARTIAL SUMMARY JUDGMENT
                                     [Redacted]
 1
     The Debtors in these cases, along with the last four digits of each Debtor’s federal tax
     identification number, are: Health Diagnostic Laboratory, Inc. (0119), Central Medical
     Laboratory, LLC (2728), and Integrated Health Leaders, LLC (2434).


     Cullen D. Speckhart (VSB No. 79096)             Richard S. Kanowitz (admitted pro hac vice)
     Michael J. Klisch (VSB No. 32074)               COOLEY LLP
     COOLEY LLP                                      55 Hudson Yards
     1299 Pennsylvania Avenue, NW                    New York, New York 10001
     Suite 700                                       Telephone: (212) 479-6000
     Washington, DC 20004                            Facsimile: (212) 479-6275
     Telephone: (202) 842-7800                       Email: rkanowitz@cooley.com
     Direct: (202) 776-2052
     Email: cspeckhart@cooley.com
     Email: mklisch@cooley.com
                                                      Counsel to Plaintiff Richard Arrowsmith, Liquidating
                                                      Trustee of the HDL Liquidating Trust
Case 16-03271-KRH        Doc 1397 Filed 04/17/20 Entered 04/17/20 11:37:43                   Desc Main
                                 Document    Page 2 of 56




                                  PRELIMINARY STATEMENT

        In the face of insurmountable evidence that HDL was insolvent at all relevant times due

 to the massive liabilities that it accrued to the government and insurance companies, Defendants

 fail to raise any genuine disputes of material fact as to any of Plaintiff’s operative claims.

 Instead, Defendants try to re-write the rules of solvency and create a tabula rasa where HDL

 operated above board, without any chance that it risked violating applicable law. The Court

 should reject this false narrative and decline to engage in insolvency analysis that flies in the face

 of well-trodden legal principles.

        Defendants’ other arguments in opposition to Plaintiff’s causes of action and in support

 of their affirmative defenses lack merit because they misstate the evidentiary record or rely

 entirely on arguments without any legal or factual support. As to Defendants’ arguments

 regarding insolvency, Defendants fail to identify any genuine disputes of material fact that

 preclude entry of summary judgment. The Court should grant the Motion. See Dkt. No. 1041

 (“LT MSJ”).

                                            ARGUMENT

 I.     The Court Should Reject the Golias and BlueWave Defendants’ Argument That
        HDL was Solvent and did not Make any Fraudulent Transfers.

        The Golias Defendants and BlueWave Defendants argue that an insolvency case

 allegedly “requires a finding that there were violations of the AKS and FCA that rendered HDL

 insolvent,” and that material facts regarding this issue are in dispute. Dkt. No. 1378 (“BW

 Opp.”) at 6; Dkt. No. 1350 (“Golias Opp.”) at 5. That argument is misplaced and designed to

 divert the Court’s focus away from foundational matters of bankruptcy law. Whether the Illicit

 Scheme violated the AKS and FCA is a question of no moment to this Court’s analysis of HDL’s
Case 16-03271-KRH         Doc 1397 Filed 04/17/20 Entered 04/17/20 11:37:43                Desc Main
                                  Document    Page 3 of 56




 insolvency because the liabilities that HDL owed to the DOJ and the Insurers were

 noncontingent and must be fully accounted for as a matter of law. There is no genuine dispute of

 material fact on insolvency or capitalization, 2 and the Defendants’ other arguments have no

 merit.

          A.     HDL’s Liabilities Were Noncontingent and Must be Accounted for as a
                 Matter of Law.

          The Golias and BlueWave Defendants argue that the fact HDL owed massive liabilities

 to the DOJ and Insurers, “is appealingly simple -- even simplistic -- it cannot withstand its

 encounter with either the applicable law or the facts of this case.” Golias Opp. at 4; BW Opp. at

 5. They are mistaken, as it is well-settled that the DOJ’s claim is noncontingent and must be

 factored at face value, notwithstanding that HDL may have defenses to the claim or that the

 claim has not been reduced to a judgment. Specifically, section 101(5) defines a claim as a

 “right to payment, whether or not such right is reduced to judgment, liquidated, unliquidated,

 fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured, or

 unsecured.” 11 U.S.C. § 101(5). And, the legislative history makes clear that, by including:

          this broadest possible definition, and by use of the term throughout title 11,
          especially in subchapter I of chapter 5, the bill contemplates that all legal
          obligations of the debtor, no matter how remote or contingent, will be able to be
          dealt with in the bankruptcy case. It permits the broadest possible relief in the
          bankruptcy court.

 H.R. Rep. No. 95-595, at 309 (1977) (emphasis added); S. Rep. No. 95-989, at 22 (1978) (same);

 Stewart Foods, Inc. v. Broecker (In re Stewart Foods, Inc.), 64 F.3d 141, 144 (4th Cir. 1995)




 2
  Defendants do not dispute that Plaintiff has proved that the Transfers were made with HDL’s
 property.

                                                  2
Case 16-03271-KRH        Doc 1397 Filed 04/17/20 Entered 04/17/20 11:37:43                 Desc Main
                                 Document    Page 4 of 56




 (“Congress intended to adopt the broadest possible definition of the term ‘claim,’ so that a

 bankruptcy case would deal with all of the debtor’s legal obligations.”). 3

        A debtor is insolvent when its debts exceed its assets -- the traditional bankruptcy balance

 sheet test. This test is codified at 11 U.S.C. § 101(32)(A), which defines insolvency for an entity

 other than a partnership or municipality as financial conditions such that the sum of such entity’s

 debts exceeds all of such entity’s property, at a fair valuation, excluding certain exempted or

 fraudulently transferred property. Under the Bankruptcy Code, the term “debt” means liability

 on a claim. Id. at § 101(12). And the term “claim” is defined under the Code to include any

 “right to payment, whether or not such right is reduced to judgment, liquidated, unliquidated,

 fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured, or

 unsecured.” Id. at § 101(5)(A).

        Thus, when courts analyze a debtor’s insolvency, they include the debtor’s

 “noncontingent” debts at face value. E.g., In re Trans World Airlines, Inc., 134 F.3d 188, 196-97

 (3d Cir. 1998). That is because the phrase “at a fair valuation” under section 101(32)(A) of the

 Bankruptcy Code “does not modify the phrase ‘the sum of [the] entity’s debts.’” In re Merry-Go-

 Round Enters., Inc., 229 B.R. 337, 342 (Bankr. D. Md. 1999) (“An entity’s liability on a claim is

 the amount of the claim.”).

        The Fourth Circuit defines a contingent claim as:

                Possible, but not assured; doubtful or uncertain; conditioned upon
                the occurrence of some future event which is itself uncertain, or
                questionable. Synonymous with provisional. This term, when
                applied to a use, remainder, devise, bequest, or other legal right or

 3
  The UFTA, UFCA, and FDCPA have substantially similar definitions. See UFTA § 1(3); 28
 U.S.C. § 3301(3) (“FDCPA”); UFCA § 1 (defining “creditor” to include broad range of claims).

                                                  3
Case 16-03271-KRH         Doc 1397 Filed 04/17/20 Entered 04/17/20 11:37:43                    Desc Main
                                  Document    Page 5 of 56




                 interest, implies that no present interest exists, and that whether
                 such interest or right ever will exist depends upon a future
                 uncertain event.

 Grady v. A.H. Robins Co., 839 F.2d 198, 202-03 (4th Cir. 1988) (finding that a creditor’s claim

 for injury as a result of an implanted medical device was contingent because it was dependent

 upon “a future uncertain event, that event being the manifestation of injury from use of the

 [implanted device]”).

         Thus, a claim is not contingent merely because it is unknown or disputed by the debtor.

 So long as all the events giving rise to the debtor’s alleged liability occurred prepetition, the

 claim is noncontingent. See, e.g., In re W.R. Grace & Co., 281 B.R. 852, 863-65 (Bankr. D. Del.

 2002) (“[I]n 1998 W.R. Grace knew it had an existing liability [for asbestos claims], it just did

 not know how big that liability was. . . . The liability may have been unknown and the best

 estimates may have erred in projecting who would come forward with a claim of asbestos injury.

 This does not mean that liability for such claims was contingent.”); In re Albano, 55 B.R. 363,

 368 (N.D. Ill. 1985) (“Merely because a debtor disputes a debt, or has defenses or counterclaims,

 that does not render that debt contingent or unliquidated.”).

         When the Court values a noncontingent claim, it does so objectively at the full amount of

 the claim, without applying “a probability discount to determine the value of these debts at the

 time of the transfers.” See, e.g., Ind. Bell Tel. Co. v. Lovelady, 2008 WL 11408781, *4-5 (W.D.

 Tex. 2008) (granting summary judgment for plaintiff and finding that constructive fraudulent

 transfer claims were noncontingent despite not being reduced to judgment because “[debtor’s]

 conduct . . . is what triggered liability. The fact that [the creditor] had neither filed suit nor




                                                    4
Case 16-03271-KRH          Doc 1397 Filed 04/17/20 Entered 04/17/20 11:37:43                Desc Main
                                   Document    Page 6 of 56




 obtained a judgment against [the debtor] . . . does not render [debtor’s] debt contingent as of that

 date”).

           Accordingly, claims asserted by the government for fines and penalties or that arise from

 torts are noncontingent even when not reduced to judgment. 4 In re Knight, 55 F.3d 231, 235-36

 (7th Cir. 1995) (holding that disputed claim was noncontingent even though not determined by a

 civil lawsuit because the debtor’s “legal duty to pay and the amount of payment due were

 established by statute, and were easily calculable”); In re Terry, 2001 WL 1700151, *2 (Bankr.

 M.D.N.C. 2001) (holding that disputed claim asserted by the GSA under the FCA was

 noncontingent). 5

           Applied here, there is no genuine dispute of material fact that HDL’s claims submitted to

 the DOJ and Insurers were noncontingent because all of the events necessary for HDL to be

 liable on those occurred prepetition. Each time the government or an Insurer paid HDL on a



 4
   “Case law has primarily focused on defining ‘contingent’ in the context of section 303
 (threshold requirements for chapter 7 and 11 involuntary petitions), section 109(e) (debtor
 eligibility for chapter 13 relief) and section 502(c) (estimation of claims). In each of these
 contexts, courts have held that a claim is not contingent if all events giving rise to liability
 occurred prepetition.” (internal quotation marks and citations omitted)). In re Imagine
 Fulfillment Servs., LLC, 489 B.R. 136, 147 (Bankr. C.D. Cal. 2013). Nonetheless, those cases
 assessed the meaning of “claim” under section 101(5), which has a uniform definition throughout
 the Bankruptcy Code.
 5
   See also In re Mazzeo, 131 F.3d 295, 303-04 (2d Cir. 1997) (finding that disputed tax claims
 were noncontingent despite not being fixed by a court because the “obligation to pay [taxes] is
 not contingent on any extrinsic event” and that the “existence of a dispute, and the prerequisite
 that the claimant establish its claim by a given quantum of proof, mean only that the claim is
 disputed, not that it is ‘contingent’ in the sense of depending on the occurrence of an extrinsic
 event”); In re Pantazelos, 540 B.R. 347, 351 (Bankr. N.D. Ill. 2015) (disputed claim asserted by
 FDIC for negligence, breach of fiduciary duty, and gross negligence was noncontingent); In re
 Huelbig, 299 B.R. 721, 723 (Bankr. D.R.I. 2003) (disputed RICO claims asserted by insurance
 companies were noncontingent), aff’d, 313 B.R. 540 (D.R.I. 2004).

                                                   5
Case 16-03271-KRH          Doc 1397 Filed 04/17/20 Entered 04/17/20 11:37:43                Desc Main
                                   Document    Page 7 of 56




 claim, all events necessary for liability occurred. See United States v. First Choice Armor &

 Equip., Inc., 808 F. Supp. 2d 68, 79 (D.D.C. 2011) (“[A] party that violates the FCA incurs a

 debt to the government as soon as the government pays the fraudulent claim.”); Albano, 55 B.R.

 at 366-67 (holding that liability on contract becomes noncontingent when contract is made, even

 if some later occurrence might void liability); In re Dill, 30 B.R. 546, 549 (B.A.P. 9th Cir. 1983)

 (“A tort claim ordinarily is not contingent as to liability . . . .”).

          The amounts of the DOJ and Insurer claims are also not disputed. As to the DOJ claims,

 HDL’s own attorneys at Ropes & Gray quantified those liabilities at HDL’s March 25, 2013

 Board meeting. Dkt. No. 1042 (“LT SMF”), ¶ 178. 6 Specifically, Ropes & Gray made the

 following assessments of liability “based on preliminary 2012 figures and [its] rough review of

 past financials”:

              •   Criminal fine based on net sales revenue and 2x multiplier: $1,270,000,000.
              •   FCA/civil liability based on:
                     o Total Medicare payments accounting for treble damages: $687,000,000.
                     o Total submitted Medicare claims: $2,160,000,000.
              •   Stark law based on tests performed times $15,000: $11,700,000,000.
              •   Total damages:
                     o Using Medicare payments made: $13,657,000,000
                     o Using Medicare claims submitted: $15,130,000,000 7




 6
   See In re Mama D’Angelo, Inc., 55 F.3d 552, 556 (10th Cir. 1995) (holding that a court “may
 consider information originating subsequent to the transfer date if it tends to shed light on a fair
 and accurate assessment of the asset or liability as of the pertinent date”) (internal quotations and
 citation omitted).
 7
     See Dkt. No. 1045 (“Kanowitz Decl.”), Ex. 120 at -5290.

                                                      6
Case 16-03271-KRH           Doc 1397 Filed 04/17/20 Entered 04/17/20 11:37:43                 Desc Main
                                    Document    Page 8 of 56




          The Defendants do not substantively dispute the existence of Ropes & Gray’s

 calculations. See Dkt. No. 1352 (“Golias SDF”), ¶ 176 (characterizing calculations as a Redacted
     Redacted
                    ); Dkt. No. 1377 (“BW SDF”), ¶ 176 (asserting lack of personal knowledge).

 Their experts also do not challenge Ropes & Gray’s calculations. Indeed, their insolvency

 expert, Marc Brown, admits that “Ropes & Gray’s conclusions [in March 2013] were based on

 an actual DOJ investigation that was taking place . . . and Ropes & Gray’s analysis illustrated

 potential exposure to its client.” See Dkt. No. 1353 (“Griffin Decl.”), Ex. 111, ¶ 9. Thus, there

 is no genuine dispute of material fact as to the amount of HDL’s noncontingent liabilities owed

 to the DOJ.

          The Insurer claims are valued, at a minimum, at the amounts of their proofs of claim: 8

                •   Aetna: $77,400,000
                    (consisting of a $49,500,000 Class 3 Claim and a $27,900,000 Class 4 Claim)
                •   Cigna: $59,000,000
                •   UHC: $97,305,988.71
                    (consisting of a $92,936,994.65 Class 3 Claim, a $3,171,111.41 Class 1 Claim
                    and a $1,197,882.65 Administrative Priority Claim).
                •   Total: $233,705,988.71
 See LT SMF, ¶¶ 248-49; Kanowitz Decl., Ex. 54, pt. 1 at 106, pt. 2 at 67.

          As for the DOJ claim, the Defendants do not dispute the amounts of the Insurers’ claims

 nor have they filed claims objections thereto. See Golias SDF, ¶¶ 245-247; BW SDF, ¶¶ 245-

 247. They also do not dispute that Ropes & Gray advised HDL in March 2013 that the Insurers




 8
  Plaintiff expressly reserves the right, if necessary, to prove at trial that the Insurers’ claims were
 higher but relies upon the filed amounts of the proofs of claim for purposes of this MSJ.

                                                    7
Case 16-03271-KRH        Doc 1397 Filed 04/17/20 Entered 04/17/20 11:37:43                  Desc Main
                                 Document    Page 9 of 56




 “may begin to withhold reimbursement going forward, putting HDL at risk of losing multiple

 revenue streams.” LT SMF, ¶ 177; see Golias SDF, ¶ 177; BW SDF, ¶ 177.

        Those undisputed facts are fatal to the Defendants’ argument because they do not assert

 that the DOJ’s claims were frivolous or lacking any legal basis. Nor do they dispute that HDL

 was on notice of potential liabilities to the DOJ and received warnings from HCPs and their

 attorneys, as well as threatening letters from insurance companies. E.g. Golias SDF, ¶¶ 146,

 147 9; BW SDF, ¶¶ 148(d), 149. Instead, they argue about the import of that evidence and

 contend that HDL had defenses to the DOJ’s claims that allegedly raise material issues of fact

 that preclude summary judgment. See Golias Opp. at 16-42; BW Opp. at 18-47.

        And, if their argument is accepted, it is insufficient to create a genuine dispute of material

 fact because, at best, it only establishes that the DOJ’s claim was disputed, not contingent. See

 Imagine Fulfillment, 489 B.R. at 149 (“[A] dispute over a claim does not render the claim

 contingent.”). The mere existence of defenses to DOJ liability is also irrelevant because, as the

 W.R. Grace court held, the mere possibility that claims are subject to a “number of other

 supposed contingencies” such as that the plaintiffs might fail to meet their burden of proof does

 not change their status as claims and “just because claims are defeasible through later acts or

 omissions of the claimants does not mean they were never claims in the sense of being a ‘right to

 payment.’” W.R. Grace., 281 B.R. at 864. Under those circumstances, there is no genuine

 dispute of material fact as to either the amount of the DOJ and Insurer claims or their

 noncontingent nature.



 9
  The Golias SDF assigns paragraph numbers that are one less than the paragraph numbers
 assigned to the same statement in the LT SMF starting at ¶ 67.

                                                  8
Case 16-03271-KRH         Doc 1397 Filed 04/17/20 Entered 04/17/20 11:37:43                  Desc Main
                                 Document    Page 10 of 56




          B.     If the DOJ and Insurer Claims are Contingent, There is Still no Genuine
                 Dispute of Material Fact That They Must be Factored at Their Probable
                 Amounts.

          Even if the Court determines that any of HDL’s liabilities to the DOJ and Insurers were

 contingent, Plaintiff is still entitled to summary judgment as to HDL’s insolvency because there

 is no genuine dispute of material fact that HDL faced a high probability of incurring massive

 liabilities.

          In contrast to the Generally Accepted Accounting Principles (“GAAP”), which generally

 do not provide for the inclusion of contingent liabilities unless they are probable and can be

 reasonably calculated, a bankruptcy court must account for all contingent liabilities. Merry-Go-

 Round, 229 B.R. at 343; see also In re Turner & Cook, Inc., 507 B.R. 101, 109 (Bankr. D. Vt.

 2014) (“[I]t is reversible error to exclude a potential liability from the insolvency calculation

 merely because the liability is contingent or because the debtor disputes the claim.”).

          If contingent, then a court values the claim by “discount[ing] it by the probability that the

 contingency will occur and the liability become[s] real.” In re Xonics Photochemical, Inc., 841

 F.2d 198, 200 (7th Cir. 1988); Covey v. Commercial Nat’l Bank of Peoria, 960 F.2d 657, 659

 (7th Cir. 1992) (affirming bankruptcy court’s valuation of a contingent claim on a guarantee

 based on a 60% chance that the bank would turn to the debtor for payment); FDIC v. Bell, 106

 F.3d 258, 264 (8th Cir. 1997) (finding contingent liabilities should be excluded only where

 “liability is contingent on an impossible or an extremely unlikely event”); Merry-Go-Round, 229

 B.R. at 342 (“An entity’s liability on a claim is the amount of the claim. The amount of a

 contingent claim, however, is determined in accordance with the probability that the contingency

 will occur.”). Discounting a contingent claim to zero is “the equivalent of saying that there was


                                                    9
Case 16-03271-KRH        Doc 1397 Filed 04/17/20 Entered 04/17/20 11:37:43                  Desc Main
                                Document    Page 11 of 56




 no chance whatsoever any liability would be incurred.” In re Advanced Telecomm. Network,

 Inc., 490 F.3d 1325, 1336 (11th Cir. 2007).

        Applied here, there are no genuine disputes of material fact that HDL faced substantial

 risks of incurring liabilities to the DOJ and Insurers based upon the numerous warnings that

 HDL received about the risky nature of its conduct. See LT SMF, ¶¶ 148-149. While the

 Defendants argue about the significance of these warnings, they do not (and cannot) refute their
                                                                                    Redacted
 existence. See, e.g., Golias SDF, ¶ 146(k) (admitting that the Kung Memo                         );

 BW SDF, ¶ 148(k) (same). In light of the warnings HDL received at the time, there was a

 likelihood substantially greater than zero that HDL faced liabilities to the DOJ and Insurers.

 Advanced Telecomm., 490 F.3d at 1336 (reversing bankruptcy court’s decision to assign a zero

 value to a contract claim that was later settled because “[the debtor’s] own lawyers had advised it

 -- more than a year prior to the settlement -- that the company faced millions of dollars in

 liability”). This is also true given the fact that HDL entered into a multimillion dollar settlement

 with the DOJ predicated solely upon HDL’s ability to pay, and because Mallory, Dent, and

 Johnson were found liable for violating the FCA by the qui tam court. See LT SMF, ¶¶ 210,

 257-58; Dkt. No. 1325 (“LT SDF”), ¶ 83.

        Given the magnitude of the claims in relation to the size of HDL’s assets (as set forth

 infra), this Court need not determine the chance of liability with “absolute precision.” See

 Advanced Telecomm., 490 F.3d at 1336. Nonetheless, the undisputed expert evidence in this

 case gives the Court a clear basis to value the DOJ and Insurer claims to the extent it finds they

 are contingent. Kearns calculated high and low liability estimates of the DOJ claims by applying

 Ropes & Gray’s fine calculations to HDL’s revenue data as analyzed and adjusted by Dixon:


                                                  10
Case 16-03271-KRH         Doc 1397 Filed 04/17/20 Entered 04/17/20 11:37:43                    Desc Main
                                 Document    Page 12 of 56




 See Kanowitz Decl., Ex. 31, at Exhibit 3; see also id., Ex. 30, ¶¶ 19 (table 1), 80 (table 3).

 Kearns’ liability calculations are more conservative than Ropes & Gray’s because he did not

 include possible liabilities under the Stark Law. See id., Ex. 31, at Exhibit 3. Similarly, Dixon

 determined that even under the more restrictive definition of contingent claim under GAAP,

 “liabilities as reflected on [HDL’s] financial statements are understated as a result of HDL’s

 failure to . . . record increasing liabilities related to contingent claims due to fines and penalties

 for violation of AKS, FCA and Stark Law.” See id., Ex. 30, ¶ 146.

         Kearns’ estimates of the possible range of possible liabilities are undisputed and

 constitute an adequate basis for this Court to make the probability analysis as set forth in

 Xonics. 10 Defendants rely solely upon Brown’s opinion, which is erroneously predicated upon

 the instruction of his counsel to value all DOJ and Insurer liabilities at zero. This is clear error as

 set forth in Advanced Telecomm. and given that the record simply does not support such a

 complete discount of the DOJ’s and Insurer’s claims that amounts to an opinion that they were

 an impossibility. As a result, Brown’s opinions as to the value of the DOJ and Insurer claims



 10
    Given the magnitude of the DOJ’s claims, even at the low range, in relation to HDL’s assets,
 this Court need not value the Insurer claims with absolute precision to find that HDL was
 insolvent. Nonetheless, given the fact that the Insurers filed proofs of claim, sent numerous
 warnings to HDL, and that it is undisputed that Ropes & Gray warned HDL of Insurer-related
 liabilities, this Court should also find there was a substantial risk that HDL would incur liabilities
 to the Insurers. See LT SMF, ¶¶ 149, 247-49.

                                                   11
Case 16-03271-KRH        Doc 1397 Filed 04/17/20 Entered 04/17/20 11:37:43                 Desc Main
                                Document    Page 13 of 56




 should not be considered on summary judgment and do not create genuine disputes of material

 fact. See Kipperman v. Onex Corp., 411 B.R. 805, 850-51 (N.D. Ga. 2009) (granting summary

 judgment because party relied on excluded expert evidence to prove insolvency).

         C.      After Properly Accounting for the DOJ and Insurer Claims, HDL was
                 Insolvent at all Relevant Times.

         Out of whole cloth, Defendants have invented their own unprecedented insolvency test.

 Their test is predicated upon the false assumption that to assess HDL’s solvency, this Court must

 determine that “no reasonable jury” could find that HDL had not violated the AKS and FCA.

 See Golias Opp. at 37; BW Opp. at 41-42. But that novel theory is not the law. If this Court

 applies the correct balance sheet insolvency test and the correct definition of a claim under the

 Bankruptcy Code, it must find there is no genuine dispute of material fact that HDL was

 insolvent. 11

         Plaintiff has demonstrated, through the undisputed factual record and the Kearns Report

 and testimony, that HDL was insolvent at all relevant times because the Illicit Scheme tainted

 virtually all of HDL’s revenue. See LT SMF, ¶ 262; Kanowitz Decl., Ex. 31 at 22. Kearns

 estimated the value of those liabilities at all relevant times based on Ropes & Gray’s analysis and

 HDL’s books and records and found that they rendered HDL insolvent at all relevant times:




 11
   In addition, Brown only considered HDL’s solvency on two specific dates: December 7, 2012
 and January 11, 2013. Kanowitz Decl., Ex. 29, ¶¶ 44, 48-49. To the extent the Court determines
 that a genuine dispute of material fact exists on insolvency, such a determination should be
 limited to transfers that took place on December 7, 2012 and January 11, 2013. The Defendants
 do not dispute this point. See Golias Opp. at 44 n.6 (“Brown assessed HDL’s solvency as of
 December 7, 2012 . . . and as of January 11, 2013 . . . .”).

                                                 12
Case 16-03271-KRH                 Doc 1397 Filed 04/17/20 Entered 04/17/20 11:37:43                              Desc Main
                                         Document    Page 14 of 56




 In $ Millions                                                 2010         2011         2012          2013          2014

  Total Assets - Low Estimate                              $     11.8   $     24.8   $     65.7    $     67.6    $     62.0
  Total Assets - High Estimate                                   16.2         34.4         82.0          92.0          98.4

  Total Liabilities - Low Estimate                  [1]         108.4        675.3       1,907.2       3,153.1       4,082.4
  Total Liabilities - High Estimate                 [2]          38.0        239.2         645.3       1,046.8       1,334.2

  Value of Equity (Solvency Test) - Low Estimate           $     (96.6) $    (650.6) $ (1,841.5) $ (3,085.4) $ (4,020.4)
  Value of Equity (Solvency Test) - High Estimate          $     (21.8) $    (204.9) $ (563.3) $ (954.9) $ (1,235.8)


 Kanowitz Decl., Ex. 31 at 8.

           Even without adding the over $230 million in Insurer claims, HDL was insolvent. This is

 true regardless of whether the Court views the liabilities owed to the DOJ and Insurers as

 noncontingent or contingent because in either event, the liabilities dwarfed HDL’s assets by

 several orders of magnitude. As an illustration, even a slim 10% chance of the DOJ successfully

 prosecuting its $13 billion claim is $1,300,000,000. That value greatly exceeds HDL’s assets as

 calculated by either Kearns or Brown. But, as set forth herein, there is no genuine dispute of

 material fact that HDL faced a substantially higher risk of the DOJ and Insurers prevailing on

 their claims. See supra, Section I.B.

           Nor does the report and opinion offered by Defendants’ insolvency expert, Marc Brown,

 create a genuine dispute of material fact as to HDL’s insolvency because Brown was instructed

 by counsel to value HDL’s governmental liabilities at zero. Kanowitz Decl., Ex. 29, ¶¶ 133-34.

 This instruction conflicts with the Bankruptcy Code’s definition of claim as set forth supra in

 Section I.A. Brown also admitted that if the Court determines that HDL had liabilities that

 exceeded the equity value of HDL’s business, it would “trip the binary switch from solvent to

 insolvent.” Kanowitz Decl., Ex. 3 at 89:13-90:4. Brown’s testimony is in accord with Kearns’

 Rebuttal Report, which found that including HDL’s liabilities to the DOJ in Brown’s own

 analysis shows that HDL was insolvent on all of Brown’s testing dates. Declaration of Richard


                                                      13
Case 16-03271-KRH        Doc 1397 Filed 04/17/20 Entered 04/17/20 11:37:43                  Desc Main
                                Document    Page 15 of 56




 Kanowitz in Support of Liquidating Trustee’s Reply in Support of His Motion for Partial

 Summary Judgment (“Kanowitz Reply Decl.”), Ex. 371 at 16-19.

        Thus, Plaintiff has satisfied his burden of proving that no genuine dispute of material fact

 exists as to whether HDL was insolvent and is entitled to a finding on summary judgment that

 HDL was insolvent under the balance sheet test.

                1.      HDL was Unable to Pay its Debts as They Came Due.

        Plaintiff is also entitled to summary judgment on the cash flow test to establish

 insolvency. See In re Blixseth, 514 B.R. 871, 884 (Bankr. D. Mont. 2014), aff’d in part, rev’d in

 part on other grounds, 679 F. App’x 611 (9th Cir. 2017). Other than generally relying upon the

 erroneous conclusions of Brown’s report, Defendants do not present any argument specific to the

 adequate cash flow test. For the same reasons set forth supra and as detailed in the Kearns

 Report, once the Court determines that HDL owed substantial liabilities to the DOJ, it is clear

 that HDL lacked the expected future cash flows sufficient to meet those liabilities. Kanowitz

 Decl., Ex. 31 at 59.

                2.      HDL was Inadequately Capitalized.

        Plaintiff has also proven that HDL was inadequately capitalized, and is thus entitled to

 summary judgment on this issue. See Blixseth, 514 B.R. at 883. Other than generally relying

 upon the erroneous conclusions of Brown’s report (Golias Opp. at 43-45; BW Opp. at 47-50),

 Defendants do not present any argument specific to the inadequate capitalization test.

        Plaintiff’s experts, Dixon and Kearns, both opined that in light of how HDL’s financial

 statements improperly accounted for revenue and liabilities, the projections in the PPM were

 entirely disconnected from the actual performance of the company. Kanowitz Decl., Ex. 31 at 55



                                                 14
Case 16-03271-KRH        Doc 1397 Filed 04/17/20 Entered 04/17/20 11:37:43                   Desc Main
                                Document    Page 16 of 56




 n.230; Ex. 30 at 54 (table 14). 12 As a result, because HDL lacked the “financial resources to

 sustain a rapid deterioration in operational and financial performance and simultaneously deal

 with substantial accrued liabilities,” HDL was inadequately capitalized at all relevant times. Id.,

 Ex. 31 at 59. See In re O’Day Corp., 126 B.R. 370, 406-07 (Bankr. D. Mass. 1991) (finding

 company did not maintain sufficient capital where it relied on unreasonable financial

 projections).

        D.       The BlueWave Defendants did not Provide Reasonably Equivalent Value in
                 Exchange for the BlueWave Transfers.

        The BlueWave Defendants contend that there are genuine disputes of material fact as to

 whether they provided reasonably equivalent value in exchange for the BlueWave Transfers

 because the BlueWave Agreement’s commission provisions did not violate applicable law. See

 BW Opp. at 53-54.

        As set forth infra in Section II, there is no genuine dispute of material fact that the

 BlueWave Agreement violated applicable law. Plaintiff is therefore entitled to summary

 judgment that the BlueWave Transfers did not provide reasonably equivalent value. See LT MSJ

 at 39-40.

        E.       The Golias Defendants did not Provide Reasonably Equivalent Value in
                 Exchange for the Shareholder Distributions and March 1, 2010 Note.

        The Golias Defendants argue that they provided reasonably equivalent value for the

 Shareholder Distributions and March 1, 2010 Note for the reasons set forth in their Memorandum

 of Law in Support of Partial Summary Judgment. Dkt. No. 1111 (“Golias MSJ”) at 39-43, 47-



 12
   The Defendants do not dispute the material facts underlying the PPM projections. See Golias
 SDF, ¶¶ 4-5, 154, 156; BW SDF at 2 (incorporating Golias SDF responses).

                                                  15
Case 16-03271-KRH        Doc 1397 Filed 04/17/20 Entered 04/17/20 11:37:43                 Desc Main
                                Document    Page 17 of 56




 51. This argument is without merit as set forth in Plaintiff’s Opposition to the Golias MSJ, Dkt.

 No. 1323 (“LT MSJ Opp.”) at 11-20, which Plaintiff incorporates herein by reference.

        F.      Plaintiff is Entitled to Summary Judgment on the Golias Defendants’ and
                BlueWave Defendants’ Good Faith Transferee for Value Affirmative
                Defenses Under 11 U.S.C. § 548(c), 550(b), and Applicable law (Golias
                Defendants’ A.D. 4-6; BlueWave Defendants’ A.D. 5-7).

                1.      The Golias Defendants are not Good Faith Transferees for Value.

        The Golias Defendants argue that they are good faith transferees for value for the reasons

 set forth in the Golias MSJ at 43-46. This argument is without merit as set forth in the LT MSJ

 Opp. at 3-8, which is incorporated herein by reference.

                2.      The BlueWave Defendants are not Good Faith Transferees for Value.

        The BlueWave Defendants contend that there are genuine disputes of material fact as to

 whether they are entitled to maintain the good faith transferee for value defense because (i) there

 are disputes as to BlueWave’s state of mind; and (ii) the qui tam court allegedly found that

 BlueWave acted in good faith. See BW Opp. at 53-54. Both of these contentions lack merit and

 BlueWave has failed to meet its burden of proof on this affirmative defense.

        As a gating issue, the BlueWave Defendants have offered no evidence or argument

 except as to BlueWave itself and Plaintiff is entitled to summary judgment against the other

 BlueWave Defendants on this affirmative defense. And, as set forth infra in Section II, the qui

 tam court’s determinations as to BlueWave are not entitled to any preclusive effect, and none of

 the BlueWave Defendants demonstrated that they provided any value given that every payment

 under the illegal BlueWave Agreement was illegal.

        As to its good faith, BlueWave does not even attempt to refute the substantial evidence

 that it was repeatedly placed on notice that the Illicit Scheme involved high risk and could


                                                 16
Case 16-03271-KRH         Doc 1397 Filed 04/17/20 Entered 04/17/20 11:37:43                   Desc Main
                                 Document    Page 18 of 56




 violate applicable law numerous times from 2009 through 2015. LT SMF, ¶¶ 148-149, 179, 184.

 Rather than deal with those concerns by taking mitigating steps, BlueWave failed to engage

 healthcare counsel and challenged all attempts to terminate the Illicit Scheme. Id., ¶¶ 179, 186. 13

 In response, BlueWave relies solely upon the arguments of counsel, which patently do not create

 genuine disputes of material fact. See Wood v. Stratos Prod. Dev., LLC (In re Ahaza Sys., Inc.),

 482 F.3d 1118, 1122 n.1 (9th Cir. 2007) (“[A]rguments and statements of counsel are not

 evidence[.]”) (citation omitted).

                 3.      The Good Faith Transferee Defense Does not Apply to Va. Code § 55-81.

          Virginia’s fraudulent transfer statute does not contain a good faith transferee defense.

 See LT MSJ at 66. Neither the Golias Defendants nor BlueWave Defendants dispute this point

 in their Oppositions. Plaintiff is entitled to summary judgment that these Defendants’ good faith

 transferee defenses are inapplicable to fraudulent transfer claims brought under Section 55-81 of

 the Virginia Code. See Amended D&O Compl., Counts 6 & 31. 14

          G.     The Court Should Reject BlueWave Defendants’ Argument on the Statute of
                 Repose.

                 1.      Plaintiff Identified the Claims on Which he is Moving.

          Plaintiff did “specifically identify which Counts” (BW Opp. at 58) on which he is

 seeking summary judgment on the statute of repose defense. LT MSJ at 54-55. A chart in

 Plaintiff’s opening brief lists the statutes that form the basis of the fraudulent transfer claims




 13
      The BlueWave Defendants do not dispute either of these SMFs. BW SDF, ¶¶ 179, 186.
 14
   The Golias Defendants contend that only Virginia’s fraudulent transfer law is applicable to
 Plaintiff’s fraudulent transfer claims. See Golias Opp. at 45-47. This argument is incorrect as
 set forth in the LT MSJ Opp. at 11-15.

                                                   17
Case 16-03271-KRH          Doc 1397 Filed 04/17/20 Entered 04/17/20 11:37:43                 Desc Main
                                  Document    Page 19 of 56




 upon which Plaintiff is entitled to summary judgment (i.e., Amended D&O Compl., Counts 1-12,

 30-33, and 37-50). Id.

                  2.      Defendants do not Dispute Material Facts.

           Defendants “dispute” that the Insurers were unaware of HDL’s Challenged Practices.

 BW Opp. at 59-60. The Court should reject their arguments for the following reasons.

           First, Defendants’ argument is inapplicable to Plaintiff’s federal constructive fraudulent

 transfer claims because the statutes of repose for constructive fraud do not depend on the

 Insurers’ knowledge, and do not run from when the creditors knew or should have known about

 the fraudulent transfers. See, e.g., LT MSJ at 54-55. Rather, they run for various periods of time

 from the Petition Date. See id.

           Plaintiff only seeks to recover on constructive fraudulent transfers during that time

 period. Id. at 55. Thus, the Insurers’ knowledge is immaterial and wholly inapplicable to those

 claims. 15 Accordingly, there is no material fact that is genuinely disputed.

           Second, Defendants’ argument cannot defeat the actual fraudulent transfer claims as a

 matter of law. 16 Specifically, Defendants do not dispute that, to prevail on a claim for actual

 fraudulent transfer, Plaintiff must only show at least one unsecured creditor has a claim that was

 not barred by the statute of repose. E.g., LT MSJ at 56 nn.38-39 (collecting cases). Here,

 Plaintiff identified numerous creditors whose claims are not barred because they did not know

 (and should not reasonably have known) about the fraudulent transfers, including Colonial

 Webb; B&B Printing Co., Inc.; Economic Development Authority of the City of Richmond,


 15
      See Amended D&O Complaint, Counts 2, 4, 6, 8, 10, 12, 30-33, 38, 40, 42, 44, 46, 48, 50.
 16
      See Amended D&O Complaint, Counts 1, 3, 5, 7, 9, 11, 37, 39, 41, 43, 45, 47, 49.

                                                    18
Case 16-03271-KRH        Doc 1397 Filed 04/17/20 Entered 04/17/20 11:37:43                  Desc Main
                                Document    Page 20 of 56




 Virginia; Virginia Advanced Health Services, LLC; Cavalier International Air Freight, Inc.; and

 Entec Systems, Inc. See LT MSJ at 56-57; LT SMF, ¶ 250.

        Defendants do not dispute these facts, nor offer facts to dispute that these unsecured

 creditors did not know (and should not reasonably have known) about the fraudulent transfers,

 which they were required to do to defeat a summary judgment motion. See BW SDF, ¶ 250.

 Thus, even if the Insurers knew (or should have known) about the fraudulent transfers, it is

 undisputed that the other unsecured creditors did not. Thus, Plaintiff is entitled to judgment as a

 matter of law.

        Third, it does not matter if the Insurers knew of any of “HDL’s Challenged Practices”

 generally. BW Opp. at 59. That is because the statute is triggered only if the Insurers knew or

 reasonably should have known about the transfers (i.e., HDL’s payments to BlueWave) and that

 those transfers were fraudulent (i.e., for example, they violated the AKS). LT MSJ at 56.

        Here, there is no evidence the Insurers knew either of these things. Rather, the Insurers

 testified they did not know about the P&H Fees, had never seen the P&H Agreements, had not

 seen the BlueWave Agreement or that it required P&H Fees, and were not even aware that

 BlueWave had been paid anything by HDL or was involved in any way. LT MSJ at 57 n.40.

 Defendants do not even identify how the Insurers could have known about the transfers to

 BlueWave, or their fraudulent nature, nor do they identify any method the Insurers could have

 reasonably used to find out. Thus, Plaintiff is entitled to judgment as a matter of law.

                  3.    Defendants Concede Plaintiff can Recover for Fraudulent Transfers Within
                        the Statutory Time Period.

        Defendants concede Plaintiff is “correct” that the time limits in the statutes of repose do

 not bar the recovery of fraudulent transfers “from within those periods.” BW Opp. at 59.

                                                 19
Case 16-03271-KRH         Doc 1397 Filed 04/17/20 Entered 04/17/20 11:37:43              Desc Main
                                 Document    Page 21 of 56




 Rather, they argue that other claims on which Plaintiff is not seeking summary judgment as to

 the statute of repose “could be precluded” at trial. Id. They are mistaken. Whether other claims

 are barred is not at issue at summary judgment, and Defendants do not explain why any of the

 other claims are time barred. Accordingly, Defendants’ argument has no bearing on Plaintiff’s

 summary judgment motion.

        H.      The Golias and BlueWave Defendants Cannot Assert the Contemporaneous
                Exchange for New Value or Ordinary Course Transaction Defenses Under
                Section 547.

        The Golias and BlueWave Defendants assert that Plaintiff’s preference claims are barred

 by the contemporaneous exchange for new value and ordinary course of business defenses in

 section 547 of the Bankruptcy Code. See Golias Opp. at 48-52; BW Opp. at 54-57. Neither of

 those defenses is available here. 17

                1.      Plaintiff is Entitled to Summary Judgment on the Defendants’
                        Contemporaneous Exchange for New Value Affirmative Defense.

        Defendants assert that Plaintiff’s preference claims are barred by the contemporaneous

 exchange for new value defense in section 547(b) of the Bankruptcy Code. See Golias Opp. at

 48-50; BW Opp. at 55-56. However, that defense is inapplicable because the Preference

 Transfers to those Defendants were neither contemporaneous nor for value. 18 Defendants merely


 17
    The Golias Defendants also contend, without citing any case law or evidence, that Plaintiff has
 allegedly failed to meet his burden of proof on the preference counts. See Golias Opp. at 49-50.
 This argument lacks merit and the Golias Defendants do not dispute the relevant statements of
 material fact underlying each of those elements. See, e.g., Golias SDF, ¶ 274.
 18
    Defendants cannot rely upon this defense in response to the preference claims in the Amended
 D&O Complaint because, as set forth in Sections VII.B and VII.C of the LT MSJ, they did not
 provide any value to HDL in exchange for the Shareholder Distributions or the BlueWave
 Payments. See LT MSJ at 61-65. In addition, the benefits, if any, received by HDL as a result of
 the Shareholder Tax Distributions were indirect and merely constituted the “extinguishment of
 [the defendants’] debt” under the Shareholders’ Agreement. See United Rentals, Inc. v. Angell,

                                                20
Case 16-03271-KRH        Doc 1397 Filed 04/17/20 Entered 04/17/20 11:37:43                  Desc Main
                                Document    Page 22 of 56




 parrot the language of section 547(c)(4) and offer no evidence (or even argument) in support of

 their defense.

        Nor have the Golias Shareholder Defendants or Dent proven that the Preference Transfers

 were substantially contemporaneous. As to the Golias Shareholder Defendants and Dent, the

 estimated Shareholder Tax Distributions that the Golias Shareholder Defendants and Dent

 received for their taxes were not contemporaneous because they may have been used to retire old

 tax debt, were not on account of an antecedent debt considering that tax liability was not incurred

 until assessed by the IRS or a state, and resulted in overpayments because they were estimated at

 the highest tax bracket for each shareholder. Kanowitz Decl., Ex. 107 at -7220; Dkt. No. 1043

 (“Arrowsmith Decl.”), Ex. 2 at 5-24; see In re Auto-TrainCorp., 55 B.R. 69, 71 (Bankr. D. Co.

 1985) (holding that a contemporaneous exchange is generally not a payment for previously

 invoiced and incurred debt for past services or goods).

        As to Helena, there is no genuine dispute of material fact that its invoices called for net

 30-day payment terms, which were later changed to 60-day terms on or before December 24,

 2014. LT SMF, ¶¶ 237, 239. In fact, payments were made to Helena in arrears during the one

 year prior to the Petition Date. Id., ¶¶ 236-238; Arrowsmith Decl., Ex. 2 at 3-4. The

 contemplated delay in payment means that from the outset, the parties did not intend for

 payments to Helena to be a contemporaneous exchange and such exchange was not



 592 F.3d 525, 533 (4th Cir. 2010) (rejecting new value defense where defendant’s only proven
 benefit to the debtor was the discharge of the defendant’s right to enforce a mechanic’s lien
 against the debtor). Therefore, the Shareholder Tax Distributions do not constitute “new value”
 as defined in section 547(a)(2). See id.



                                                 21
Case 16-03271-KRH        Doc 1397 Filed 04/17/20 Entered 04/17/20 11:37:43                  Desc Main
                                Document    Page 23 of 56




 contemporaneous. See In re A.J. Lane & Co., 164 Bankr. 409, 419 (Bankr. D. Mass. 1994)

 (existence of payment terms demonstrates a lack of intent for a contemporaneous exchange); In

 re Hall Aluminum Co., 1988 Bankr. LEXIS 189, *10 (Bankr. N.D. Ill. 1988) (same). For the

 same reasons, the royalty payments that HDL made to Helena under the Invention Agreement

 and the commissions to the BlueWave Defendants under the BlueWave Agreement were not

 contemporaneous because they were paid in arrears. LT SMF, ¶ 238.

                2.      Plaintiff is Entitled to Summary Judgment on the Golias Defendants’ and
                        BlueWave Defendants’ Ordinary Course Transaction Affirmative Defense.

        Defendants further contend that the Court should deny summary judgment based on their

 ordinary course transaction defense under section 547(c)(2). See Golias Opp. at 50-52; BW Opp.

 at 56-57. This defense is unavailable to the Defendants because their transactions with HDL

 were not in the ordinary course of business.

        Payments to the BlueWave Defendants were not in the ordinary course of business

 because the payments under the BlueWave Agreement violated applicable law and were made in

 connection with an illegal scheme. See First Fed. of Mich. v. Barrow, 878 F.2d 912, 918 (6th

 Cir. 1989) (holding that illegal payments were not in ordinary course of business where the

 conduct of the debtor’s business is “totally unorthodox and illegal”); In re Montgomery, 123

 B.R. 801, 814 (Bankr. M.D. Tenn. 1991) (same), aff’d, 983 F.2d 1389 (6th Cir. 1993).

        Payments to Helena were not in the ordinary course of business because, as stated supra,

 in Section I.H.1, there was a shift in payment terms during the preference period, which defeats

 Helena’s ordinary course defense as a matter of law commencing on December 24, 2014. See

 Siegel v. Russellville Steel Co. (In re Circuit City Stores, Inc.), 479 B.R. 703, 710 (Bankr. E.D.

 Va. 2012) (holding that additional two-week delay in vendor payments as a result of liquidity

                                                  22
Case 16-03271-KRH        Doc 1397 Filed 04/17/20 Entered 04/17/20 11:37:43                Desc Main
                                Document    Page 24 of 56




 concerns “patently establishes that relations between the Debtor and the Defendant were no

 longer ordinary”); Arrowsmith Decl., Ex. 2 at 3-4, Payment Nos. 22-37.

        Further, Helena’s ordinary course defense fails because in its argument, Helena relies

 entirely upon the Declaration of Joseph Golias in Opposition to Plaintiff’s Motion for Partial

 Summary Judgment, Dkt. No. 1371-6 (“J. Golias Decl.”), which purports to calculate invoice

 and payment information in Helena’s books and records. Golias Opp. at 51-52. That declaration

 does not create any genuine disputes of material fact because it contains material errors and

 conclusory calculations. 19 See Advo-Sys., Inc. v. Maxway Corp., 37 F.3d 1044, 1051 (4th Cir.

 1994) (dismissing ordinary course transaction defense where defendant “characterized the

 industry norm at too high a level of generality”); In re Globe Bldg. Materials, Inc., 325 B.R. 253,

 258-59 (Bankr. N.D. Ind. 2005) (dismissing ordinary course defense where defendant failed to

 offer “essentially expert testimony as to the manner in which payments are customarily made in

 the transferee’s industry”), aff’d, 484 F.3d 946 (7th Cir. 2007).

        Finally, the Golias and BlueWave Defendants cannot maintain the ordinary course

 defense because each Defendant was on notice that HDL was insolvent at all relevant times. See,




 19
    The J. Golias Decl. should be disregarded because (i) it fails to identify the source of, or
 attach, the underlying financial data or invoices; (ii) it fails to identify the basis for its
 unexplained conclusions that particular payments are shielded by the ordinary course transaction
 defense; (iii) Joseph Golias’ conclusory statements about whether the transactions between HDL
 and Helena are ordinary in Helena’s industry are not supported by any facts; and (iv) Joseph
 Golias does not explain whether Helena’s relationship with HDL was ordinary, which is
 significant considering that the Golias Defendants were insiders of HDL. The J. Golias Decl.
 also appears to contain material errors. For example, the first invoice on the chart of $16,528.05
 indicates a payment date of 6/20/14 and an invoice date of 5/14/14. That would equate to a 37-
 day payment delay, but the chart incorrectly indicates that the delay is 30 days. See J. Golias
 Decl., Ex.1 at 1.

                                                  23
Case 16-03271-KRH         Doc 1397 Filed 04/17/20 Entered 04/17/20 11:37:43               Desc Main
                                 Document    Page 25 of 56




 e.g., Hassett v. Goetzmann (In re CIS Corp.), 195 B.R. 251, 260 (Bankr. S.D.N.Y. 1996)

 (holding that payment of bonus to a debtor’s principal when he knew debtor was insolvent was

 not in the ordinary course); see also In re Toy King Distribs., Inc., 256 B.R. 1, 124 (Bankr. M.D.

 Fla. 2000) (holding that payment to debtor’s officer when he “knew that the debtor was insolvent

 at the time the payment was made and that the demise of the debtor was imminent” was not in

 the ordinary course of business).

           The Golias Defendants knew that HDL was insolvent due to their knowledge of HDL’s

 Illicit Scheme. LT MSJ at 62-65. Joe and Tipton Golias began attending board meetings in

 October 2014 where HDL’s precarious financial condition and inability to make payments were

 discussed. LT SMF, ¶¶ 203-204. 20 The Golias Defendants also knew that HDL was unable to

 make the Shareholder Tax Distributions because Bartlett sent an email on November 12, 2014

 stating that “HDL can’t make tax distributions to shareholders due to lack of funds.” Id., ¶ 221.

 The BlueWave Defendants similarly knew that HDL was insolvent when they received the

 BlueWave Payments in the one year prior to the Petition Date because they knew as early as

 March 2013 that HDL’s financial situation was deteriorating. Kanowitz Reply Decl., Ex. 359

 (correspondence from HDL to BlueWave with a graph report reflecting a substantial decline in

 collected revenue); Ex. 361 (correspondence from BlueWave’s CPA, Kristie Garrett, to Dent and

 Johnson, examining HDL’s financial statements for period ending June 30, 2013); see also LT

 SMF, ¶ 149(a), 149(e), 179, 184 (BlueWave attorneys meeting with HDL outside counsel), 186

 (Dent challenging Ropes & Gray advice on liability in June 2013).




 20
      The Golias Defendants do not dispute this fact. See Golias SDF, ¶¶ 201-202.

                                                 24
Case 16-03271-KRH         Doc 1397 Filed 04/17/20 Entered 04/17/20 11:37:43                 Desc Main
                                 Document    Page 26 of 56




 II.    This Court Should Enter a Summary Declaratory Judgment That the Percentage-
        Based Commission Structure in the BlueWave Agreement Violated Applicable Law
        and Grant Plaintiff’s Objection to BlueWave’s POC.

        Without citing to any authority, the BlueWave Defendants attempt to persuade the Court

 that it cannot grant a declaratory summary judgment recognizing the illegality of the BlueWave

 Agreement. The BlueWave Defendants are wrong. Section 4 of the BlueWave Agreement sets

 forth a percentage-based commission structure dependent upon the volume of test sales, which

 on its face violates the AKS and the FCA. See LT MSJ at 8-13. Because the BlueWave

 Agreement violates these laws, it violates the laws of all states, including Georgia, and is

 unenforceable as a matter of law. See id. at 13-14. Since the BlueWave Agreement is

 unenforceable as a matter of law, BlueWave’s claim made pursuant to the BlueWave Agreement

 should be disallowed in its entirety. See, e.g., Phillips v. Blankenship, 554 S.E. 2d 231, 233 (Ga.

 Ct. App. 2001) (“If the consideration for [a] claim for unjust enrichment were based on [illegal

 activity], her claim would fail.”); see also O’Cheskey v. Horton (In re Am. Hous. Found.), 2011

 Bankr. LEXIS 3837, *89 (Bankr. N. D. Tex. 2011) (“A party generally cannot bring a claim that

 arises from, is founded upon, or is directly related to an illegal contract.”).

        The BlueWave Defendants’ argument that “the determination of ‘illegality’ of the

 BlueWave Agreement sought by Plaintiff on summary judgment is improper as it requires

 detailed analysis of AKS and FCA” ignores the reasoning and holdings of all cases cited by

 Plaintiff. BW Opp. at 50. For instance, in Nu Tech, the court, on summary judgment, found that

 the agreement between a manufacturer and its independent contractor supplier containing a

 percentage-based commission structure tied to the volume of products sold violated the AKS and

 was therefore illegal and unenforceable. Zimmer, Inc. v. Nu Tech Med., Inc., 54 F. Supp. 2d 850,


                                                   25
Case 16-03271-KRH       Doc 1397 Filed 04/17/20 Entered 04/17/20 11:37:43                 Desc Main
                               Document    Page 27 of 56




 851-52 (N.D. Ind. 1999). Similar holdings are found in Joint Tech., Inc. v. Weaver, 567 F.

 App’x 585, 589 (10th Cir. 2014) and Med. Dev. Network, Inc. v. Prof’l Respiratory Care, 673

 So. 2d 565, 566 (Fla. Dist. Ct. App. 1996). In these cases, the courts concluded that, where, as

 here, the compensation of the independent contractor was tied to the degree of its success in

 promoting or soliciting the purchase of products for which the federal health care programs paid

 in full or in part, such compensation scheme involved prohibited remuneration under the AKS.

 See Weaver, 567 F. App’x at 589; Prof’l Respiratory Care, 673 So. 2d at 566. Because such

 percentage-based compensation scheme agreements violated the AKS, the courts found them

 void and unenforceable as a matter of law. See Weaver, 567 F. App’x at 589; Prof’l Respiratory

 Care, 673 So. 2d at 566.

        The BlueWave Defendants further argue that the BlueWave agreement is “actually

 LEGAL” because “the jury in the Qui Tam Case already determined that BlueWave, the counter-

 party to HDL in the BlueWave Agreement, was NOT LIABLE for violating the AKS or FCA.”

 BW Opp. at 50 (emphasis in original); see generally United States v. BlueWave Healthcare

 Consultants, Inc., Case No. 9:14-cv-230 (“BlueWave Qui Tam”) (Jan. 31, 2018). This

 argument is misguided for several reasons, most important of which is that the jury in the

 BlueWave Qui Tam was never charged with determining whether the BlueWave Agreement

 violated the AKS or FCA. In the BlueWave Qui Tam, the jury was asked to find whether

 “defendants [BlueWave, Dent, Johnson, and Mallory] violated the False Claims Act by

 presenting or causing to be presented false or fraudulent claims or false records which were (1)

 medically unnecessary; and/or (2) violated the Anti-Kickback Statute.” BlueWave Qui Tam,

 Hr’g Tr. at 2946:11-15 (emphasis added).


                                                 26
Case 16-03271-KRH        Doc 1397 Filed 04/17/20 Entered 04/17/20 11:37:43                 Desc Main
                                Document    Page 28 of 56




        The jury found that the United States proved by a preponderance of the evidence that

 Dent, Johnson, and Mallory violated the False Claims Act. Id. at Dkt. No. 870. Because the

 legality of the percentage-based compensation under the BlueWave Agreement was not at issue,

 and the jury could have relied on several independent grounds to support its FCA violation

 verdict, there is no collateral estoppel effect that would prevent this Court from granting

 summary judgment with respect to the illegality of the BlueWave Agreement. 21

        With regards to the BlueWave POC, the BlueWave Defendants merely point to “buckets”

 of claims against HDL without any attempt to satisfy their burden of proving the validity of their

 claim following Plaintiff’s objection to the same. 22 BW Opp. at 50-51. As detailed in Plaintiff’s

 MSJ and immediately supra, the Court should disallow the BlueWave POC in its entirety based

 upon the finding of illegality of the BlueWave Agreement. LT MSJ at 14-16.




 21
    For instance, in deciding that claim was false or fraudulent -- one of the elements of a FCA
 violation -- the jury was instructed that it could have either found that the claim was medically
 unnecessary or that it violated the AKS. Id. at Hr’g Tr. 2946:13-15. It is thus not possible to
 reconstruct the reasoning behind the jury’s verdict or which specific grounds the jury relied upon
 to find the BlueWave Qui Tam defendants responsible. Where a judgment could rest on
 independent grounds, the Fourth Circuit has held that “the judgment is not conclusive with
 respect to either issue standing alone” because determination of the issue may not have been
 “necessary” to the outcome. C.B. Marchant Co. v. E. Foods, Inc., 756 F.2d 317, 319 (4th Cir.
 1985); see also Bd. of Cty. Sup’rs of Prince William Cty., Va. v. Scottish & York Ins. Servs., Inc.,
 763 F.2d 176, 179 (4th Cir. 1985) (general verdict not entitled to collateral estoppel effect when
 it could have rested upon six independent theories of liability because the court “cannot distill
 special findings from a general verdict and to do so would intrude on the independent role of a
 jury as much as would a court’s unilateral amendment of its verdict”).
 22
   Once the objecting party presents evidence supporting the objection that is of probative force
 equal to the allegations in the proof of claim, the burden shifts to the creditor to prove the
 validity of the claim by a preponderance of the evidence. See In re Broadband Wireless Int’l
 Corp., 295 B.R. 140, 145 (B.A.P. 10th Cir. 2003); 4 Collier on Bankruptcy ¶ 502.02[3][e] (16th
 ed. Rev. 2019).

                                                  27
Case 16-03271-KRH        Doc 1397 Filed 04/17/20 Entered 04/17/20 11:37:43                   Desc Main
                                Document    Page 29 of 56




        Additionally, the BlueWave Defendants’ quasi-contractual claims are unenforceable

 because a contract (even one later found to be illegal) exists and because the doctrine of unclean

 hands bars BlueWave from recovering on payments that violated the law. LT MSJ at 15.

 Moreover, the BlueWave Defendants are not entitled to a claim for “future expectation of

 commissions for laboratory tests performed by HDL through the remaining term of the

 BlueWave Agreement” because the agreement was terminable upon thirty days’ written notice.

 See Kanowitz Decl., Ex. 130 at 5. Such notice was provided to BlueWave on January 9, 2015,

 which means BlueWave cannot recover any payments that would have been due to BlueWave

 after February 8, 2015 (i.e., (i) approximately $19,000,000 in unidentified commissions for

 which HDL allegedly failed to account; and (ii) in excess of $180,000,000 in damages for future

 lost commissions). LT MSJ at 15-16; Kanowitz Decl., Ex. 57 at 6-7. There is no genuine

 dispute of material fact that BlueWave’s POC should be reduced, at a minimum, to the

 $5,806,638.77 in commissions allegedly due on December 15, 2014, and January 15, 2015. See

 Kanowitz Decl., Ex. 57 at 6.

        Finally, the BlueWave Defendants contend that because the Plaintiff’s “entire case hinges

 on a determination that HDL’s Challenged Practices violated AKS and FCA” and there are

 “factual disputes and fact-finding determinations required . . . (like on the issue of scienter),” the

 Court cannot decide that the BlueWave POC be disallowed. BW Opp. at 52. This argument

 demonstrates the BlueWave Defendants’ fundamental misunderstanding of Plaintiff’s case and

 requirements of the AKS. Irrespective of whether any of HDL’s business practices violated the

 AKS or the FCA, the BlueWave Agreement’s percentage-based compensation structure tied to

 the volume of tests sold makes the BlueWave Agreement illegal and unenforceable.


                                                   28
Case 16-03271-KRH         Doc 1397 Filed 04/17/20 Entered 04/17/20 11:37:43                    Desc Main
                                 Document    Page 30 of 56




         No specific intent to violate the statute is required, but rather that the “prohibited acts

 (soliciting, receiving, offering, or paying) be done ‘knowingly and willfully.’” Nu Tech, 54 F.

 Supp. 2d at 862; see also Nursing Home Consultants, Inc. v. Quantum Health Servs., Inc., 926 F.

 Supp. 835, 843 n.18 (E.D. Ark. 1996), aff’d, 112 F. F. 3d 513 (8th Cir. 1997) (“[A] fact question

 as to the intent element of the statute [AKS] . . . is a non-starter. While it might be true that the

 Court, at this point, could not say that anyone is criminally liable . . . the fact remains that the

 subject matter of the Marketing Agreement is contrary to the public policy of the United

 States . . . . As such, the Marketing Agreement itself is illegal, and hence unenforceable[.]”)

 (citation omitted). Thus, the BlueWave Defendants’ knowing and willful operation under the

 percentage-based commission structure that motivated them to increase sales of tests

 reimbursable under the Medicare or Medicaid programs is the conduct that determines liability

 under the statute. Nu Tech, 54 F. Supp. 2d at 862 (“[T]he anti-kickback statute ‘is directed at

 punishment of those who perform specific acts and does not require that one engage in the

 prohibited conduct with the specific intent to violate the statute[.]’” (quoting Med. Dev. Network,

 673 So. 2d at 567)).

         Based on the foregoing, the Court should grant Plaintiff’s Motion.

 III.    The Court Should Enter Summary Judgment on the Recharacterization Claims.

         The Golias Defendants fail to refute the material facts regarding the circumstances that

 gave rise to Tipton Golias’s BHL Settlement Note and construct a false narrative in which the

 BHL Settlement Note constituted bona fide debt. But accepting that narrative would require this

 Court to ignore substantial and undisputed evidence that the BHL Settlement Note was always

 intended to be an equity transaction. While they correctly refer to the Dornier factors and


                                                   29
Case 16-03271-KRH        Doc 1397 Filed 04/17/20 Entered 04/17/20 11:37:43                   Desc Main
                                Document    Page 31 of 56




 observe that “[n]o single factor is dispositive,” their Opposition’s rigid application of these

 factors is controverted by the material characteristics of this instrument and circumstances at the

 time the investment was made. See Golias Opp. at 53-59. Viewed under the totality of the

 circumstances, there is no genuine dispute of material fact that the BHL Settlement Note should

 be recharacterized as equity.

        Most significantly, the Golias Defendants gloss over the fantastical gains that Tipton

 Golias sought and obtained through the BHL Settlement Note. The absence of a fixed rate of

 interest and interest payments is a strong indication that the advances were capital contributions

 rather than loans. In re AutoStyle Plastics, Inc., 269 F.3d 726, 750 (6th Cir. 2001). While

 conceding that “the interest rate undoubtedly was high,” they neglect to even mention the

 potential 600% recovery on the amount advanced under the instrument. Golias Opp. at 54-55;

 LT MSJ at 19; see also Kanowitz Decl., Ex. 70 at -5203. Indeed, the 50.27% effective interest

 rate was paid by HDL mere days before the amount due to Tipton Golias would have swelled to

 250%, as provided for by the instrument’s schedule. LT MSJ at 19; Kanowitz Decl., Ex. 69

 at -2688, Ex. 70, at -5203. Such returns are only realistically achievable through equity

 transactions and demonstrate that the BHL Settlement Note was always intended to be an equity

 transaction.

        Defendants disregard HDL’s precarious financial position at the time the transaction was

 consummated. As AutoStyle provides, “[t]hin or inadequate capitalization is strong evidence that

 the advances are capital contributions rather than loans.” 269 F.3d at 751. Here, HDL was

 significantly undercapitalized and facing a massive settlement payment. LT MSJ at 16-17.




                                                  30
Case 16-03271-KRH        Doc 1397 Filed 04/17/20 Entered 04/17/20 11:37:43                 Desc Main
                                Document    Page 32 of 56




        Indeed, the Fourth Circuit has affirmed a bankruptcy court’s decision to recharacterize a

 note that provided for settlement funding and was negotiated by the principals under

 substantially similar circumstances as here. See In re Province Grande Olde Liberty, LLC, 655

 F. App’x 971, 975 (4th Cir. 2016) (affirming recharacterization, in which a “settlement

 agreement [was] the ‘substance of the transaction’ because it was the basis of the note

 purchase”). Defendants jumped at the opportunity to execute this transaction, which they knew

 was necessary for HDL’s survival. See Kanowitz Decl., Ex. 17 at 46:10-22; LT MSJ at 17. 23

        The Golias Defendants also incorrectly contend that since Tipton Golias only owned 37%

 HDL’s stock but advanced 100% of the funds under this instrument, the investment’s equity-to-

 debt ratio tends to indicate it was debt. Golias Opp. at 57. But, unlike in AutoStyle, Tipton

 Golias was the largest investor in HDL at the time of the investment, and with the Golias

 Defendants, collectively held a plurality equity position in HDL. LT SMF, ¶ 9. Those

 circumstances support recharacterizing the BHL Settlement Note as equity.

        In sum, there is no material dispute and that the BHL Settlement Note should be

 recharacterized as an equity investment.

 IV.    The Court Should Enter Summary Judgment on the Equitable Subordination
        Claims.

        A.      The BlueWave and Golias Defendants’ POCs Should be Equitably
                Subordinated.

        In opposing Plaintiff’s request for equitable subordination of the Defendants’ claims, the

 BlueWave and Golias Defendants make a series of arguments that are unsupported by the


 23
   Even Dennis Ryan, HDL’s outside counsel at LeClairRyan at the time, testified there was no
 other available financing. See Kanowitz Decl., Ex. 22, at 233:22-234:11.


                                                 31
Case 16-03271-KRH        Doc 1397 Filed 04/17/20 Entered 04/17/20 11:37:43                   Desc Main
                                Document    Page 33 of 56




 evidence, are irrelevant, and include misstatements or omissions of facts. These arguments break

 down into the following: (1) equitable subordination is an extraordinary remedy; (2) the fact that

 a creditor is an insider does not warrant subordination of an otherwise valid claim; (3) there is no

 material evidence of unfair conduct by either defendant group; and (4) there are material issues

 of fact in dispute as to whether HDL engaged in fraudulent conduct such that the Court cannot

 decide Plaintiff’s equitable subordination argument on summary judgment. See Golias Opp. at

 60-61; BW Opp. at 51-52. But, each argument is flawed, and none preclude the Court from

 subordinating the Defendants’ claims to offset the harm HDL’s creditors have suffered on

 account of the Defendants’ inequitable conduct.

        First, equitable subordination is a remedial doctrine that authorizes the court to

 subordinate claims where, as here, defendants are insiders of the debtors and where the

 defendants’ conduct harms the creditors’ ability to recover. Hovis v. Powers Constr. Co. (In re

 Hoffman Assocs.), 194 B.R. 943, 965-66 (Bankr. D.S.C. 1995).

        Second, the BlueWave Defendants’ claim is not an “otherwise valid” claim. As fully

 detailed in the LT MSJ, as well as supra, in Section II, the BlueWave Defendants’ claim is based

 on an illegal agreement and should be disallowed in its entirety.

        Third, the courts have found that conduct by which an insider gains an advantage over

 creditors constitutes inequitable conduct for purposes of 11 U.S.C. § 510(c). See, e.g., Hoffman,

 194 B.R. at 965-66 (finding that effecting preferential transfers and failing to provide adequate

 capitalization of the debtor inflicted harm on creditors that justified equitable subordination of

 insider’s claims). The Defendants have engaged in such conduct here.




                                                  32
Case 16-03271-KRH        Doc 1397 Filed 04/17/20 Entered 04/17/20 11:37:43                   Desc Main
                                Document    Page 34 of 56




        Specifically, Plaintiff presented evidence that the Defendants participated in the Illicit

 Scheme (LT SMF ¶¶ 69-147; LT SDF ¶¶ 36, 50-52), ignored the red flags that the Illicit Scheme

 was high risk (LT SMF ¶¶ 148-49, 179, 184, 186; LT SDF ¶¶ 10, 50, 66), and effected the

 preferential transfers (LT MSJ at 40-41), among other instances of the Defendants’ unfair and

 inequitable conduct. Such conduct inflicted harm on HDL’s creditors, including millions of

 dollars in damages to the United States and the Insurers, justifying the application of section

 510(c) to the Defendants’ respective claims.

        Lastly, the BlueWave and Golias Defendants fail to substantiate their argument as to the

 existence of a factual dispute. Golias Opp. at 61 (“As an initial matter, there are material factual

 disputes over whether HDL engaged in fraudulent conduct and whether (and if so, when) it

 became insolvent. [cite] There are also material issues of disputed fact concerning the level of

 each Golias Shareholder Defendants’ knowledge about HDL’s business. [cite decs]”) (omissions

 in original); BW Opp. at 52 (“Whether there was an ‘Illicit Scheme’ as argued by the Trustee is

 the very essence of this dispute.”). It is insufficient to simply state in the abstract that something

 is disputed, but not present material facts to the contrary. See McMillan v. Cumberland Cty. Bd.

 of Educ., 734 F. App’x 836, 845-46 (4th Cir. 2018) (affirming summary judgment because non-

 movant failed to present evidence); Nu Tech, 54 F. Supp. 2d at 853 853 (nonmoving party must

 produce evidence); infra, Section V.D. Further, “[w]here a fact is disputed, the nonmoving party

 must show that the disputed fact is material under the applicable law. . . . Only disputes that can

 affect the outcome of the suit under the governing law will properly preclude the entry of

 summary judgment.” Nu Tech, 54 F. Supp. 2d at 853 (quoting Nat’l Soffit & Escutcheons, Inc. v.

 Superior Sys., Inc., 98 F. 3d 262, 264-65 (7th Cir. 1996)).


                                                   33
Case 16-03271-KRH         Doc 1397 Filed 04/17/20 Entered 04/17/20 11:37:43               Desc Main
                                 Document    Page 35 of 56




         Defendants’ contentions related to HDL’s scienter or illegality of HDL’s Illicit Scheme

 under the AKS and FCA do not affect the determination of whether Defendants’ claims should

 be equitably subordinated, and thus, do not preclude this Court from entering summary judgment

 in Plaintiff’s favor.

         Because of the foregoing, the Court should subordinate the BlueWave and Golias

 Defendants’ respective claims.

         B.      The Conduct of the BlueWave and Golias Defendants’ Agents Should be
                 Imputed to Them for Purposes of Equitable Subordination and Their
                 Alleged Good Faith Transferee Defense.

                 1.      An Irrevocable Proxy Creates an Agency Relationship.

         The Golias Defendants argue that “an irrevocable proxy does not create an agency

 relationship.” Golias Opp. at 61 (emphasis in original). But, they disregard the Texas and

 Virginia cases holding that an irrevocable proxy does create an agency relationship. See LT MSJ

 at 21-22. 24

         Defendants rely on one sentence (with no citation) in what appears to be an unpublished

 article by a law professor, who admits the case law “does not explicitly make [her] point.” 25

         Defendants also cite Bonfigli v. Strachan, which merely held that the power delegated by

 irrevocable proxy terminates differently than powers granted by traditional agency. 192 Cal.

 App. 4th 1302, 1311 (2011) (deciding “under what circumstances a power given as security will




 24
    Defendants do not dispute that Texas law applies. See id. at 21-22 n.10; Golias Opp. at 62
 (citing Texas law).
 25
    See Deborah DeMott, Irrevocable Proxies 11, available at
 https://scholarship.law.duke.edu/cgi/viewcontent.cgi?article=5493&context=faculty_scholarship.

                                                 34
Case 16-03271-KRH        Doc 1397 Filed 04/17/20 Entered 04/17/20 11:37:43                   Desc Main
                                Document    Page 36 of 56




 terminate”). But, the Bonfigli court did not hold that an irrevocable proxy cannot create an

 agency relationship. In any event, California law does not apply here. Infra, Section V.A.

        Lastly, Defendants cite Comment d to Section 3.12 of the Restatement (Third) of Agency

 (“Designating a proxy to vote creates a relationship of agency as defined in § 1.01 unless the

 proxy is irrevocable.”). But that does not mean an irrevocable proxy does not create an agency

 relationship. Rather, it simply means it does not create an agency relationship as defined in

 Section 1.01 -- i.e., it does not create a revocable agency. Indeed, the next two sentences (which

 Defendants omit) explain that, like a traditional agency relationship, a proxy is revocable, while

 an irrevocable proxy is not revocable. See Rest. 3d Agency § 3.12 cmt. d:

        Designating a proxy to vote creates a relationship of agency as defined in § 1.01
        unless the proxy is irrevocable. Thus, the principal may revoke a proxy holder’s
        actual authority. The principal lacks power to revoke the proxy holder’s authority
        to vote when such authority is expressly made irrevocable . . . .

        The Restatement does not say that irrevocable proxy cannot create any agency

 relationship; an irrevocable proxy simply does not create a revocable agency relationship. And,

 in any event, Plaintiff has not located any Texas or Virginia case that relied on or adopted that

 section of the Restatement. Thus, like Bonfigli, the Restatement is not controlling here.

                2.      The Scope of the Agency was not Limited to One Meeting.

        The Golias Defendants claim the irrevocable proxies only granted T. Golias authority for

 one particular November 12, 2012 meeting of shareholders. See Golias Opp. at 62. That

 argument is easily dismissed because the plain language of the irrevocable proxies -- which

 controls -- flatly contradicts Defendants’ argument. See United States v. Gissel, 353 F. Supp.

 768, 779 (S.D. Tex. 1973), aff’d, 493 F.2d 27 (5th Cir. 1974) (“The scope of an agency

 relationship is determined by the agreement between the parties and the particular circumstances

                                                 35
Case 16-03271-KRH        Doc 1397 Filed 04/17/20 Entered 04/17/20 11:37:43                  Desc Main
                                Document    Page 37 of 56




 under consideration.”); Alamo Cmty. Coll. Dist. v. Browning Constr. Co., 131 S.W.3d 146, 156

 (Tex. App. 2004) (“A court can determine, as a matter of law, the existence of an agency

 relationship from an agreement between the parties.”).

        While the Golias Defendants signed some irrevocable proxies stating they granted T.

 Golias power of attorney for a November 12, 2012 meeting (see e.g., Kanowitz Decl., Ex. 242 at

 -6006, -6007), they also executed more than a dozen irrevocable proxies after that meeting,
                                                                     Redacted
 wherein they granted T. Golias power of attorney
                Redacted
                                             See id., Exs. 240-241 (emphasis added). In no way

 did these later irrevocable proxies limit T. Golias’s authority to a November 12, 2012 meeting.

 Indeed, in many cases these irrevocable proxies were signed months or years after after the

 November 12 meeting. See id. As such, they could not possibly be limited to that meeting.

                3.      Defendants Cite no Law that Prohibits Constructive Notice on a Principal.

        The Golias Defendants cite no law to support their argument that a principal cannot have

 constructive notice if its agent has constructive (rather than actual) notice. Golias Opp. at 63.

 That is because they are wrong. See, e.g., Williams v. Jennings, 755 S.W.2d 874, 882 (Tex. App.

 1988) (holding principal had constructive notice even though agent only had constructive

 notice); Whitlock v. Johnson, 87 Va. 323, 332 (1891) (same). And, Defendants do not contest

 that, to the extent T. Golias had actual notice, it was imputed to them. Golias Opp. at 63.

                4.      Defendants Cite no Specific Facts to Support a Claim Tipton or J. Golias
                        Were not Acting on Behalf of the Company.

        Defendants argue Tipton and Joseph Golias’s knowledge is imputed to Helena only to the

 extent they were “acting on the corporation’s behalf.” Golias Opp. at 63. Fatally, however, they

 do not argue or present any facts to dispute that Tipton or Joseph Golias were acting on the

                                                  36
Case 16-03271-KRH          Doc 1397 Filed 04/17/20 Entered 04/17/20 11:37:43                 Desc Main
                                  Document    Page 38 of 56




 company’s behalf. Id. Thus, the Court will not consider that argument on summary judgment.

 Hately v. Torrenzano, 2017 WL 2274326, *3 (E.D. Va. 2017); see infra, Section V.D.

                5.        Defendants do not Dispute that the Knowledge of Galen, Bartlett, and Dent
                          is Imputed to Them.

        Defendants make no argument disputing that Galen and Bartlett’s knowledge was

 imputed to the Golias Defendants, or that Dent’s and his agents’ knowledge was imputed to the

 BlueWave Defendants (see LT MSJ at 23-24), so the Court should treat that as established on

 summary judgment. See infra, Section V.D.

 V.     The Court Should Enter Summary Judgment on the Tortious Interference Claims.

        With no substantive defense to the interference claims, Defendants try to stave off

 summary judgment by arguing that Plaintiff (a) applied the wrong law, (b) submitted evidence

 the Court cannot consider, and (c) failed to identify specific facts to support the claim. As

 detailed below, these arguments have no merit, so the Court should enter judgment in Plaintiff’s

 favor on these claims.

        A.      The Carnaggio Defendants Misapply the Conflict of law Rules.

        The Court does not need to resolve a conflict of law issue. A conflict of law analysis is

 necessary “only if the relevant laws of the different states lead to different outcomes.”

 Perini/Tompkins Joint Venture v. Ace Am. Ins. Co., 738 F.3d 95, 101 (4th Cir. 2013) (citation

 omitted). In other words, if “the laws do not so conflict, the choice is immaterial.” Id.

        Applied here, Defendants do not identify the state law they claim applies or explain how

 that law differs from Pennsylvania, Connecticut, or Minnesota law. Rather, they concede “the

 required elements for proof of the tort are substantially the same” in other jurisdictions. Dkt. No.

 1317 (“Carnaggio Opp.”) at 15 n.9, 21-22 (conceding tortious interference in Connecticut,


                                                  37
Case 16-03271-KRH        Doc 1397 Filed 04/17/20 Entered 04/17/20 11:37:43                  Desc Main
                                Document    Page 39 of 56




 Pennsylvania, and Minnesota has elements “common to all jurisdictions”). Because there is no

 conflict, the Court should apply the law of Connecticut, Pennsylvania, and Minnesota.

        Even if there was a conflict, the law of Connecticut, Pennsylvania, and Minnesota

 applies. The parties agree that the state “where the wrong occurred” is the proper law to apply.

 Id. at 17-19. They also agree that the place of the wrong is “where the last event necessary to

 make an actor liable for an alleged tort takes place.” Id.

        The Carnaggio Defendants argue that the “last event necessary” to create liability was the

 breach of contract by the HCPs and patients “in the states where the HCPs practiced medicine.”

 Id. at 18-19. They are wrong because, for “a claim of tortious interference, the last event

 necessary is a legal injury or damage to Plaintiff caused by the wrongful interference.” Ford

 Motor Co. v. Nat’l Indem. Co., 972 F. Supp. 2d 850, 858 (E.D. Va. 2013).

        The place where the “last event necessary” occurred varies depending on the

 circumstances of the case because “there are significant factual variations that can affect” the

 analysis. Id. at 857. The Court must consider the particular “nature of the injury induced by the

 interfering defendant.” Id.; see also In re Health Diagnostics Lab., Inc., 571 B.R. 182, 193

 (Bankr. E.D. Va. 2017) (holding that the “last act necessary” to create liability for tortious

 interference was sending certain payments to Virginia, so Virginia law applies).

        Applied here, the “last act necessary” was HDL sending claims for payment to the

 Insurers (which are located in Connecticut, Pennsylvania, and Minnesota). That must be the last

 act necessary to create liability because, if HDL had not sent claims to the Insurers, the Insurers

 would not have paid any insurance claims, would have suffered no harm, and thus, would have

 no tortious interference claims.


                                                  38
Case 16-03271-KRH         Doc 1397 Filed 04/17/20 Entered 04/17/20 11:37:43                    Desc Main
                                 Document    Page 40 of 56




         Defendants’ reliance on the place where the HCPs and patients breached the contracts

 (e.g., by failing to refer patients to in-network labs, violating the law, ordering unnecessary tests,

 and failing to make and collect copayments) is wrong because that conduct only caused harm to

 the Insurers once HDL later committed the separate act of submitting a claim to the Insurers.

         Defendants’ argument that Plaintiff argues the Court should apply the law of the place of

 the “financial impact” on the Insurers is wrong. See Carnaggio Opp. at 19. As explained supra,

 the Court applies the law of the last act necessary to create liability. It is not surprising that,

 here, the place of the last act is the same place where the Insurers suffered the financial impact

 because the place of the last event necessary to create liability and the place where the injury is

 felt are often the same. E.g., L-3 Commc’ns Corp. v. Serco, Inc., 2018 WL 1352093, *6 (E.D.

 Va. 2018) (“In most cases, the last event consummating the tort is the event causing injury, and

 so the place of the wrong is effectively the place of the injury.”), aff’d in part, vacated in part on

 other grounds, 926 F.3d 85 (4th Cir. 2019); Cole v. Daoud, 2016 WL 11410410, *6 (E.D. Va.

 2016) (applying Virginia law to tortious interference claim because “any injury or loss” plaintiff

 sustained “would have occurred in Virginia”); Palaxar Grp., LLC v. Williams, 2014 WL

 2002214, *5 n.7 (E.D. Va. 2014) (“The last element of a tortious interference claim is damage to

 the plaintiff; without damages, a defendant may not be held liable.”).

         B.      The Court Can Consider Plaintiff’s Evidence at Summary Judgment.

         The Carnaggio Defendants argue that nearly all of the summary judgment exhibits are not

 admissible, and thus, may not be considered by the Court. E.g., Carnaggio Opp. at 4.

 Defendants are wrong.




                                                    39
Case 16-03271-KRH          Doc 1397 Filed 04/17/20 Entered 04/17/20 11:37:43                 Desc Main
                                  Document    Page 41 of 56




           For starters, they apply the wrong legal standard by relying on cases that pre-date the

 2010 amendments to Rule 56. 26 E.g., Carnaggio Opp. at 4, 28, 31 (citing Md. Highways

 Contractors Ass’n v. Maryland, 933 F.2d 1246 (4th Cir. 1991), 13-14 (citing Evans v. Tech.

 Applications & Serv. Co., 80 F.3d 954 (4th Cir. 1996)). In 2010, Rule 56 was amended to permit

 courts to consider any “materials that would themselves be admissible at trial, and the content or

 substance of otherwise inadmissible materials” so long as “it will be possible to put the

 information . . . into an admissible form.” Humphreys & Partners Architects, L.P. v. Lessard

 Design, Inc., 790 F.3d 532, 538-39 (4th Cir. 2015) (emphasis added) (citation omitted); Hately,

 2017 WL 2274326 at *1 (documents were “properly part of the summary judgment record

 because even if some materials would not be admissible at trial, Plaintiff can put the substance of

 the materials into admissible form”); see Fed. R. Civ. P. 56(c)(2). Thus, since the 2010

 amendments, “the Court and the parties have great flexibility with regard to the evidence that

 may be used on a summary judgment proceeding.” Humphreys, 790 F.3d at 538-39 (rejecting

 argument that court should not consider “inadmissible hearsay” because party “does not claim” it

 “would be inadmissible at trial”); Sanders v. Callender, 2019 WL 3717868, *2 (D. Md. 2019)

 (rejecting objections to summary judgment exhibits because, among other reasons, party never

 explained “why each individual item is ineligible for submission at trial”). Instead, Defendants

 must show why the documents “cannot be presented in a form that would be admissible in

 evidence” at trial. Fed. R. Civ. P. 56(c)(2). They have not even attempted this, so the Court

 should reject their invalid objections outright.




 26
      Fed. R. Civ. P. 56 is made applicable herein by Fed. R. Bankr. P. 7056.

                                                    40
Case 16-03271-KRH        Doc 1397 Filed 04/17/20 Entered 04/17/20 11:37:43                   Desc Main
                                Document    Page 42 of 56




        The interference. Defendants argue that a representative “sample” of the millions of

 contracts at issue violates the “best evidence rule.” Carnaggio Opp. at 28. They are wrong.

        The best evidence rule (“Rule 1002”) states that an “original writing, recording, or

 photograph is required in order to provide its content unless these rules or a federal statute

 provides otherwise.” Here, the federal rules of evidence do “provide otherwise.”

        Specifically, Rule 1006 allows a party to “use a summary, chart, or calculation to prove

 the content of voluminous writings, recordings, or photographs that cannot be conveniently

 examined in court.” Courts and juries cannot and do not examine millions of individual

 contracts, and Plaintiff was entirely within its legal rights to identify one document that identifies

 the terms at issue. 27 That it is a representative sample does not make it inadmissible. E.g.,

 United States v. Hofstetter, 2019 WL 5057176, *4 (E.D. Tenn. 2019) (holding summary of

 underlying records was admissible under Rule 1006, and the fact that it was a sample “based on a

 subset of data does not make it inadmissible”); DL v. District of Columbia, 2015 WL 6446087,

 *5 (D.D.C. 2015) (admitting sample of 300 files); cf. United States v. Hunter, 2016 WL

 3815175, *2 (D. Minn. 2016) (holding “subset” of company records was admissible under Rule

 803(6) even if it was not admissible under Rule 1006); In re Int’l Loan Network, Inc., 160 B.R.

 1, 6 & 6n.5 (Bankr. D.D.C. 1993) (considering affidavit where materials upon which it relied

 were not in the record, but were a “sample” provided to the court). And, in any event,

 Defendants concede Plaintiff attached to its summary judgment motion written contracts that



 27
   Rule 1006 requires that “[t]he proponent must make the originals or duplicates available for
 examination or copying, or both, by other parties at a reasonable time and place.” As explained
 below, Defendants had the opportunity to examine the underlying contracts, but they did not
 want them and agreed the Insurers did not have to produce them. See infra, at 47-48.

                                                  41
Case 16-03271-KRH         Doc 1397 Filed 04/17/20 Entered 04/17/20 11:37:43                    Desc Main
                                 Document    Page 43 of 56




 contain the provisions that were breached. Carnaggio Opp. at 5; see e.g., Kanowitz Decl., Ex. 20

 at 39: 22-40:7; Ex. 63, ¶ 42; see generally id., Exs. 105-06, 197-99, 219-220. Thus, the exhibits

 comply with the best evidence rule because the Court has written evidence of the contracts’

 terms.

          The Insurers’ testimony about their contracts. Defendants complain that Cigna’s Rule

 30(b)(6) witness had no foundation to testify that the Cigna contracts contained specific

 provisions because he did not read every contract. Carnaggio Opp. at 30-31. This is incorrect.

          First, Defendants failed to object during the deposition that the questions lacked

 foundation, so any such objection is waived. See Fed. R. Civ. P. 32(d)(3).

          Second, a Cigna witness could appear at trial to lay a foundation. E.g., Hately, 2017 WL

 2274326 at *5 (holding “the Court may consider third-party subpoena responses” and

 “deposition testimony” at summary judgment because the third party could be called to testify at

 trial, which would be admissible).

          Third, Defendants identify no testimony from other Insurers that their witnesses lacked

 foundation to testify about their contracts. E.g., Kanowtiz Decl., Ex. 8 at 50:4-24 (Aetna

 testifying as to “all” plans); Ex. 27 at 68:3-70:19 (UHC testifying as to the content of the

 contracts). Thus, at best, Defendants’ objection only relates to the Cigna contracts, and not the

 Aetna or UHC contracts.

          The Kanowitz Declaration. Defendants argue that “many” exhibits to the Kanowitz

 declaration are inadmissible because he lacks “personal knowledge” to state they are “true and

 correct.” Carnaggio Opp. at 31-32. Wrong again.




                                                  42
Case 16-03271-KRH        Doc 1397 Filed 04/17/20 Entered 04/17/20 11:37:43                 Desc Main
                                Document    Page 44 of 56




        First, other Defendants filed a similar declaration from counsel stating numerous

 documents they filed with the Court are “true and correct” copies, including documents they

 filed with their summary judgment papers. E.g., Griffin Decl. The Carnaggio Defendants

 adopted and incorporated that same declaration. Carnaggio Opp. at 13 n.8 (adopting and

 incorporating the Golias SDF “for all purposes”); see generally Golias SDF (citing throughout to

 the Griffin Decl.). Thus, the Carnaggio Defendants engaged in the very same method of

 presenting exhibits that they now argue is improper.

        Second, Defendants never identify which exhibits lack authentication. Carnaggio Opp. at

 31 (“many of the exhibits”). Accordingly, the objection should be rejected. Sanders, 2019 WL

 3717868 at *2 (rejecting objections to summary judgment exhibits because, among other

 reasons, party never explained “why each individual item is ineligible for submission at trial”).

        Third, the Kanowitz declaration is supported by his personal knowledge. Plaintiffs give

 no explanation for why Mr. Kanowitz does not know what documents his law firm filed as part

 of summary judgment. And, he does have the requisite personal knowledge (i.e., that he attached

 true and correct copies of reports provided to him by experts). Kanowitz Decl., ¶¶ 33-36. Mr.

 Kanowitz also has knowledge of documents filed on the court’s docket (id., ¶¶ 56-70), of which

 the Court may take judicial notice. Colonial Penn Ins. Co. v. Coil, 887 F.2d 1236, 1239 (4th Cir.

 1989) (“[T]he most frequent use of judicial notice of ascertainable facts is in noticing the content

 of court records.”) (citation omitted).

        The exhibits that are Office of the Inspector General (“OIG”) Advisory Opinions

 (Kanowitz Decl., ¶¶ 50-55) are self-authenticating. Fed. R. Civ. P. 902(5); e.g., Estate of

 Gonzales v. Hickman, 2007 WL 3237727, *2 n.3 (C.D. Cal. 2007) (holding OIG publications are


                                                 43
Case 16-03271-KRH        Doc 1397 Filed 04/17/20 Entered 04/17/20 11:37:43                    Desc Main
                                Document    Page 45 of 56




 self-authenticating under Rule 902(5)). As for deposition transcripts (Kanowitz Decl., ¶¶ 5-32),

 Mr. Kanowitz is competent to confirm he attached a true copy of the transcript provided by the

 court reporter, where in each such transcript the court reporter confirmed the substance is a true

 and accurate transcription of the words spoken by the witnesses (see Kanowitz Reply Decl., Ex.

 356), and the Court can consider deposition transcripts as a matter of law. Hately, 2017 WL

 2274326 at *5 (court can consider deposition testimony at summary judgment because “it will be

 possible for [the witnesses] to testify at trial about the substance of what [they] testified about

 during [their] deposition”).

        As for documents produced by the parties or third parties referenced in the declaration

 (Kanowitz Decl., ¶¶ 71-260), for each such document, the declaration either refers to the

 deposition wherein the witness authenticated the document, or the document could be

 authenticated by the witness at trial -- the declaration simply confirms that the document attached

 to Plaintiff’s summary judgment papers is the same one that was already authenticated by the

 witness at their deposition. And, the “charts” attached to the declaration (id., ¶¶ 37-49) merely

 compile excerpts of deposition transcripts (which are properly considered at summary judgment,

 as explained supra) and deposition exhibits (which were or will be authenticated by the

 deponents).

        Lastly, Defendants argue Rule 3.7 of the Rules of Professional Conduct prohibits Mr.

 Kanowitz from authenticating documents. Carnaggio Opp. at 31-32. Defendants fail to tell the

 Court, however, that Rule 3.7 explicitly permits a lawyer to offer testimony on an “uncontested

 issue.” See R. of Prof. Conduct 3.7(a)(1). Defendants have not contested that any of the exhibits

 are “true and correct” copies.


                                                   44
Case 16-03271-KRH        Doc 1397 Filed 04/17/20 Entered 04/17/20 11:37:43                   Desc Main
                                Document    Page 46 of 56




        Carnaggio Defendants’ list of “inadmissible” exhibits. The Carnaggio Defendants

 offer a 26-page list of exhibits they claim are inadmissible (Carnaggio Opp., Ex. 2), but assert

 only boilerplate objections and bare assertions of inadmissibility, with no argument or

 explanation as to why each document (a) is subject to the objection asserted, and (b) cannot be

 presented in a form that would be inadmissible at trial. Such conclusory objections -- devoid of

 any argument or detail -- are not sufficient to object to summary judgment materials. Sanders,

 2019 WL 3717868 at *2 (rejecting objections to summary judgment exhibits because, among

 other reasons, plaintiff made “only bare assertions that the materials provided by Defendant are

 inadmissible without explanation as to why each individual item is ineligible for submission at

 trial”); Prudential Ins. Co. of Am. v. Sagers, 2019 WL 6879755, *1 (D. Utah 2019) (rejecting

 objection to summary judgment exhibits because defendant “makes conclusory objections on

 grounds of hearsay that fail entirely to allege how ‘the material cited . . . cannot be presented in a

 form that would be admissible in evidence’”) (ellipsis in original) (citation omitted); Borja v.

 Shulkin, 2018 WL 6725565, *1 n.3 (N.D. Ill. 2018) (rejecting plaintiff’s “conclusory argument”

 that document should not be considered at summary judgment).

        C.      Plaintiff Identified the Specific Contracts, HCPs, and Patients at Issue.

        The Carnaggio Defendants argue that Plaintiff failed to identify the contracts with which

 Defendants interfered, or the HCPs and patients who breached them. Carnaggio Opp. at 22-24.

 Their argument has no merit.

        Defendants claim that Interrogatory Nos. 3-4 seek information about the tortious

 interference claims, but Plaintiff did not answer them. Carnaggio Opp. at 22-23. Defendants left

 out, however, that the first sentence of Plaintiff’s response to each incorporated Plaintiff’s nearly


                                                  45
Case 16-03271-KRH         Doc 1397 Filed 04/17/20 Entered 04/17/20 11:37:43               Desc Main
                                 Document    Page 47 of 56




 30 page answer to Interrogatory No. 1, which identified 700+ documents. See Kanowitz Reply

 Decl., Ex. 372 at 6-29, 32-33. That is why the Court held Plaintiff answered those

 interrogatories and denied Defendants’ motion to compel. See Dkt. No. 980; Carnaggio Opp.,

 Ex. 1 at 27 (THE COURT: “[Y]ou’ve got the answers now to their questions . . . .”).

        The Carnaggio Defendants’ reliance on Masco Contractor Servs. E., Inc. v. Beals, 279 F.

 Supp. 2d 699 (E.D. Va. 2003) and Concordia Pharms., Inc. v. Method Pharms., LLC, 2016 WL

 1271082 (W.D. Va. 2016) is misplaced. Here, they argue that Plaintiff did not identify specific

 contracts and relationships at issue. But, in Masco and Concordia, the tortious interference

 claims were dismissed because plaintiffs did not identify any contracts with which defendant

 interfered or any persons with whom plaintiff had a contractual relationship. Masco, 279 F.

 Supp. 2d at 710 (party made “no mention of any particular contract”) (emphasis added);

 Concordia, 2016 WL 1271082 at *16 (“Concordia has not cited to any specific contractual

 relationship . . . .”) (emphasis added).

        Here, contrary to Defendants’ assertion, Plaintiff identified the contracts, HCPs and

 patients at issue, and produced ample evidence of them.

        Plaintiff identified the huge number of specific HCPs and patients with whom the

 Insurers had a contractual relationship that was breached as a result of the interference. The

 “Seacoast” database is HDL’s claims and billing data, which was produced to Defendants. See

 Kanowitz Decl., Ex. 30 ¶ 75 (describing Seacoast database). It lists every insurance claim that




                                                 46
Case 16-03271-KRH        Doc 1397 Filed 04/17/20 Entered 04/17/20 11:37:43                Desc Main
                                Document    Page 48 of 56




 was a result of defendants’ interference and identifies each patient and HCP whose breaches

 caused the claim to be submitted. Id., ¶¶ 75-79. 28

        Plaintiff also identified and produced contracts and information the Defendants agreed

 would be sufficient. In addition to the representative examples attached to Plaintiff’s summary

 judgment papers (Kanowitz Decl., Exs. 105-06, 197-99, 291-20), Plaintiff or the Insurers

 produced numerous provider agreements, plan documents and claims databases that show the

 HCPs, patients and claims at issue and how the claims triggered applicable exclusions.

        Further, Defendants are barred from objecting to the representative agreements under the

 doctrines of equitable estoppel and waiver. Equitable estoppel applies “when there is voluntary

 conduct by the party to be estopped that induces detrimental reliance on the part of the party

 asserting the estoppel.” United States v. Cox, 964 F.2d 1431, 1434 (4th Cir. 1992). Waiver is

 “the intentional relinquishment or abandonment of a known right.” Craddock v. LeClairRyan,

 2019 WL 2437460, *10 (E.D. Va. 2019) (citations and quotations omitted).

        Applied here, Defendants omit that they agreed that Plaintiff could use a “sample”

 contract as evidence of the terms of the other contracts. Carnaggio Opp. at 25-27. Specifically,

 the Insurers possessed the contracts at issue, which are extremely voluminous, so Defendants

 agreed that every contract did not need to be produced and Defendants did not want them. On

 June 25, 2019, for example, counsel for Defendants was asked whether they wanted all of the

 summary plans produced, and they did not. See Kanowitz Reply Decl., Ex. 357 at 261:22-262:3




 28
   The Seacoast database consists of 496 million rows of data, which would be impossible to for
 Plaintiff to submit to the Court or for the Court to interpret. Accordingly, Plaintiffs submitted
 the expert report of Ernest Dixon, who interpreted, summarized and opined on the data. See id.

                                                 47
Case 16-03271-KRH        Doc 1397 Filed 04/17/20 Entered 04/17/20 11:37:43                  Desc Main
                                Document    Page 49 of 56




 (“MR. CRUMLISH: Do you want 1 million plans? MR. FUNK: Absolutely not . . . .”).

 Defendants also specifically agreed the Insurers only needed to produce a sample of the

 underlying contracts and related documents.

        Defendants agreed, for example, that UHC only needed to produce contracts relating to a

 sample of 25 insurance claims out of the millions that HCL filed. E.g., id., Ex. 366 at 1-5

 (showing Defendants selecting samples pursuant to agreement to sample claims); Exs. 367-368

 (discussing which sample claims to use pursuant to agreement).

        As to Aetna, Defendants agreed it only had to produce contracts if they were used in

 drafting the Amended Complaint. E.g., id., Ex. 369 at 3 (“Mr. Funk agreed that Aetna did not

 need to create any information or gather any information that was not relied upon in preparing

 the Amended Complaint.”). And, even then, “[d]ue to the broad temporal and geographic scope

 of HDL’s scheme and the fact that requested documents could be almost a decade old at this

 point,” the parties agreed Aetna would “try and pull a sample of some of the relevant contracts

 and, if possible, related EOB’s and plan documents.” Id. at 3-4.

        Regarding Cigna, Defendants agreed it could produce “representative” contracts so the

 parties could “rely on them as being representative” of the plans at issue. Id., Ex. 362 at 1 (“If

 we cannot rely on them as being representative of the plans in place during the relevant time,

 then we need whatever pans are necessary to meet that standard”). Cigna confirmed it produced

 “exemplar” and “sample” contracts “consistent with the parties’ agreement.” Id., Ex. 363 at 2.

 Cigna received no objections to its production. Id., Ex. 365 at 1.

        In short, Defendants waived any objection to the sample agreements by intentionally

 agreeing that the Insurers could produce samples, and not every agreement. Moreover, Plaintiff


                                                  48
Case 16-03271-KRH        Doc 1397 Filed 04/17/20 Entered 04/17/20 11:37:43                  Desc Main
                                Document    Page 50 of 56




 and the Insurers relied on Defendants representations, and did not produce additional contracts.

 Now, Defendants argue a sample is insufficient and Plaintiff and Insurers had to produce the

 millions of contracts. Defendants cannot have both accepted and agreed that Plaintiff and the

 Insurers do not need to produce every contract at issue, but then turn around and argue Plaintiff

 and the Insurers must have done so in order to prevail on their claims. That is textbook equitable

 estoppel, and the Court will not permit Defendants to employ such gamesmanship.

        D.      The Carnaggio Defendants Have not Established There are Material Facts in
                Dispute.

        Defendants devote virtually their entire argument on tortious interference arguing

 (incorrectly) that the evidence is inadmissible. Notably, however, Defendants fail to offer their

 own specific facts to refute Plaintiff’s evidence, but rely only on bare denials or procedural

 evidentiary objections. The Court should grant summary judgment for this reason alone.

        It is black letter law that “[a] party opposing summary judgment ‘may not rest upon the

 mere allegation or denials of his pleading, but must set forth specific facts showing that there is a

 genuine issue for trial.’” McMillan, 734 F. App’x at 843 (quoting Anderson v. Liberty Lobby,

 Inc., 477 U.S. 242, 256 (1986)); Wilkins v. Montgomery, 751 F.3d 214, 220 (4th Cir. 2014)

 (party opposing summary judgment “must demonstrate that a triable issue of fact exists; he may

 not rest upon mere allegations or denials”) (citation omitted). “If a party fails to properly address

 another party’s assertion of fact as required by Rule 56(c), the court may consider the fact

 undisputed for purposes of the motion.” Hately, 2017 WL 2274326 at *3 (citation omitted).

        Moreover, “the mere existence of some alleged factual dispute between the parties will

 not defeat an otherwise properly supported motion for summary judgment; the requirement is




                                                  49
Case 16-03271-KRH         Doc 1397 Filed 04/17/20 Entered 04/17/20 11:37:43                 Desc Main
                                 Document    Page 51 of 56




 that there be no genuine issue of material fact.” Id. (emphasis in original) (quoting Anderson v.

 Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986)).

         Here, Defendants offer no evidence to dispute the material facts required for Plaintiff to

 prevail on its tortious interference claim. They do not set forth specific facts showing they were

 unaware of Plaintiff’s contracts or expectancy. They do not set forth specific facts showing they

 did not induce HCPs and patients to breach their insurance contracts. They do not set forth

 specific facts showing the Insurers suffered no damages.

         While Defendants argue the HCPs and patients did not breach the provisions of their

 contracts, that is not sufficient to create a material issue of fact for two reasons.

         First, Defendants are wrong. They dispute that under the contracts (1) HCPs were

 prohibited from referring patients to out-of-network laboratories, and (2) patients required to pay,

 and HCPs were required to collect, co-pays, coinsurance and deductibles. Carnaggio Opp. at 6,

 8-9. As Plaintiff’s opening papers detail, that is untrue, and is directly contradicted by the plain

 terms of the agreements. LT MSJ at 44-46.

         Second, Defendants do not argue (let alone establish by specific facts) that the HCPs and

 patients breached the other contractual provisions, including the Legal Compliance Requirement,

 Medically Unnecessary Services Exclusion, Billing Exclusion Provision and Medically

 Necessary Exclusion. LT MSJ at 53.

 VI.     The Court Should Enter Summary Judgment on the Advice of Counsel Defense.

         The Golias Defendants argue that Va. Code 13.1-690’s safe harbor shields Bartlett and

 Galen from liability. Golias Opp. at 64-66. They are mistaken.




                                                   50
Case 16-03271-KRH        Doc 1397 Filed 04/17/20 Entered 04/17/20 11:37:43                   Desc Main
                                Document    Page 52 of 56




        The Golias Defendants’ first affirmative defense asserts that “Plaintiff’s claims against

 the Golias Defendants are barred, in whole or in part, because Bartlett and Galen’s actions as

 directors were protected by Va. Code § 13.1-690(A)-(C).” Dkt. No. 683 (“Golias Ans.”) at 36.

 This argument, however, is irrelevant because Plaintiff did not move for summary judgment on

 this affirmative defense.

         The Golias Defendants’ second affirmative defense of advice of counsel fails too. To

 establish an advice of counsel defense, a party must establish that they: (1) fully disclosed all

 pertinent facts to a lawyer; and (2) relied, in good faith, on the lawyer’s advice. See United

 States ex rel. Drakeford v. Tuomey, 792 F.3d 364, 381 (4th Cir. 2015) (quoting United States v.

 Butler, 211 F.3d 826, 833 (4th Cir. 2000)). The Golias Defendants admittedly never sought

 advice from counsel about revocation of the S-election. And, they concede they “are not

 asserting an ‘advice of counsel’ defense with respect to the revocation of HDL’s S-election on

 their own behalf.” Golias Opp. at 66. So, this advice of counsel defense fails.

        Likewise, the Golias Defendants’ admitted failure to produce privileged communications

 with their own attorneys regarding revocation of HDL’s S-election also means their advice of

 counsel defense fails as a matter of law. That is because, once an advice of counsel defense is

 asserted, a party may not then shield relevant communications under the guise of privilege. See

 Sedillos v. Bd. of Educ., 313 F. Supp. 2d 1091, 1093 (D. Colo. 2004) (defendant cannot claim

 reliance on advice of counsel while “prevent[ing] the plaintiffs from exploring fully the

 substance and circumstances of that advice”).

        Here, they admit that their “privilege log reflects that Bartlett was ‘seeking legal advice’”

 regarding revocation of the S-election. Golias Opp. at 66. Their failure to produce this


                                                  51
Case 16-03271-KRH        Doc 1397 Filed 04/17/20 Entered 04/17/20 11:37:43                   Desc Main
                                Document    Page 53 of 56




 communication precludes assertion of an advice of counsel defense. Knowing they cannot assert

 an advice of counsel defense for themselves, defendants instead argue that they may nonetheless

 benefit from advice of counsel given to two former HDL directors who are no longer defendants

 in this case. In other words, they are attempting to assert for themselves an affirmative defense

 available only to two former defendants. But, they cite no authority to support their argument for

 such a novel application of the advice of counsel defense.

        In sum, Defendants’ concessions that they did not receive advice of counsel from HDL’s

 attorneys, and did not produce privileged communications with their own attorneys, mandate

 judgment in favor of Plaintiff on the second affirmative defense of advice of counsel.

 VII.   Plaintiff is Entitled to Summary Judgment on the BlueWave and Golias Defendants’
        Purported Voluntary Payment Affirmative Defense.

        A.      Defendants Forfeited the Voluntary Payment Doctrine.

        A party must “affirmatively state any avoidance or affirmative defense” in its responsive

 pleading. Fed. R. Civ. P. 8(c)(1). If a party amends its pleading, an amended pleading replaces

 and supersedes all earlier pleadings unless it expressly incorporates the prior pleading. Brinkley

 v. Harbour Recreation Club, 180 F.3d 598, 612 (4th Cir. 1999) (“[I]t is indisputably the general

 rule that a party’s failure to raise an affirmative defense in the appropriate pleading results in

 waiver. . . .”); Marquez v. Wilshire Credit Corp., 2008 WL 11464717, *8 (S.D. Tex. 2008)

 (rejecting affirmative defense pled in an original answer but omitted from subsequent answers).

 Omitting a defense from the operative answer is properly considered a forfeiture. Wood v.

 Milyard, 566 U.S. 463, 470 n.4 (2012). Because it is done knowingly, it is also a deemed a

 waiver. Id.




                                                   52
Case 16-03271-KRH          Doc 1397 Filed 04/17/20 Entered 04/17/20 11:37:43                  Desc Main
                                  Document    Page 54 of 56




        The voluntary payment doctrine (“Doctrine”) is an affirmative defense. Bova v. Cox

 Commc’ns, Inc., 2002 WL 389264, *3 (W.D. Va. 2002). The BlueWave Defendants voluntarily

 withdrew the answer that raised the Doctrine, 29 and now raise it for the first time since

 withdrawing it. BW Opp. at 42-44, 60-61. Thus, they waived and forfeited it. The Golias

 Defendants never raised it, and now raise it for the first time. Golias Opp. at 38-40. They too

 forfeited the Doctrine.

        The BlueWave Defendants try to avoid this rule by citing Federal Rule of Civil Procedure

 15(b)(1), which provides that “If, at trial, a party objects that evidence is not within the issues

 raised in the pleadings, the court may permit the pleadings to be amended.” BW Opp. at 60-61

 (emphasis added). However, here, Plaintiff is not objecting to evidence. He is moving for

 summary judgment on the affirmative defense. LT MSJ at 68-69. See Myers v. Moore, 326

 F.R.D. 50, 60 n.6 (S.D.N.Y. 2018) (“Even assuming that Rule 15(b)(1) applies at summary

 judgment, it has no application here, because Defendants object to litigating an insufficiently

 pled claim, not to the admission of evidence.”). Hence, Rule 15(b)(1) does not protect it. 30




 29
   The Bluewave Defendants asserted the Doctrine as an affirmative defense in their Second
 Amended Answer (Dkt. No. 640 at 32), but later withdrew that answer. Dkt. No. 648. The
 operative Answer does not assert the Doctrine. Dkt. No. 562; LT MSJ at 68-69.
 30
   The Bluewave Defendants admit they are not asserting the Doctrine on their own behalf. BW
 Opp. at 60. They want to preserve their right to do so at trial, but cite no evidence to prove they
 could actually do that. Id. at 61.


                                                  53
Case 16-03271-KRH        Doc 1397 Filed 04/17/20 Entered 04/17/20 11:37:43                 Desc Main
                                Document    Page 55 of 56




        B.      The Doctrine Does not Defeat the Fraudulent Conveyance Claims.

        The BlueWave and Golias Defendants argue that they can rely on HDL’s voluntary

 payment doctrine to defeat the fraudulent conveyance claims. BW Opp. at 48-49; Golias Opp. at

 38-39. They are mistaken.

        First, courts do not apply the Doctrine to defeat bankruptcy claims under 11 U.S.C.

 §§ 544, 547, or 548. In re Racing Servs., Inc., 482 B.R. 276, 294-95 (Bankr. D.N.D. 2012),

 rev’d and remanded on other grounds, 504 B.R. 549 (D.N.D. 2014), aff’d, 779 F.3d 498 (8th Cir.

 2015) (Doctrine does not apply to bar recovery).

        Second, the Doctrine does not apply if the payor lacked “full knowledge of the relevant

 facts.” E.g., Jackson v. U.S. Bank, N.A., 44 F. Supp. 3d 1210, 1217 (S.D. Fla. 2014) (“For the

 doctrine to apply, U.S. Bank would have to show that Plaintiffs had full knowledge of the

 allegedly undisclosed kickbacks and other wrongful conduct alleged.”); Allstate Ins. Co. v. Utica

 Physical Therapy, Inc., 2018 WL 3037885, *7 (E.D. Mich. 2018) (“Given the nature of the

 allegedly fraudulent activity, and the extent to which plaintiffs did not, and could not, have had

 ‘full knowledge of all of the circumstances’ of the alleged fraudulent scheme at the time each

 individual claim was paid, the voluntary payment doctrine is not applicable in this case.”)

 (citation omitted).

        Applied here, it is undisputed that the Insurers did not have full knowledge of the Illicit

 Scheme in this case. E.g., LT MSJ at 57 n.40 (citing deposition testimony where insurers testify

 they did not know about significant components of the Illicit Scheme); LT SMF, ¶ 250;

 Kanowitz Decl., Ex. 8 at 34:16-35:14, 28:11-18, 107:7-110:17, 126:1-127:10, 138:11-152:12,

 386:2-6; Ex. 27 at 31:19-36:1, 94:7-101:17; Ex. 20 at 36:3-7, 58:5-25, 78:3-79:7, 89:6-90:2,


                                                 54
Case 16-03271-KRH        Doc 1397 Filed 04/17/20 Entered 04/17/20 11:37:43                Desc Main
                                Document    Page 56 of 56




 124:7-11. Defendants cite no evidence that the insurers knew of all the wrongful conduct

 involved in the Illicit Scheme. Therefore, the Court should grant summary judgment on the

 voluntary payment doctrine affirmative defense.

                                         CONCLUSION

         WHEREFORE, Plaintiff respectfully requests the Court enter an order granting the relief

 requested in the LT MSJ and entering such other and further relief as may be just and proper. 31

 Dated: April 17, 2020                                /s/ Cullen D. Speckhart
                                                      Cullen D. Speckhart (VSB No. 79096)
                                                      Admitted to practice in New York, Virginia,
                                                      Missouri and Texas; not admitted to practice
                                                      in DC; supervised by members of DC bar
                                                      Michael J. Klisch (VSB No. 32074)
                                                      COOLEY LLP
                                                      1299 Pennsylvania Avenue, NW
                                                      Washington, DC 20004
                                                      Telephone: (202) 842-7800
                                                      Direct: (202) 776-2052
                                                      Email: cspeckhart@cooley.com
                                                      Email: mklisch@cooley.com

                                                      Richard S. Kanowitz (admitted pro hac vice)
                                                      COOLEY LLP
                                                      55 Hudson Yards
                                                      New York, New York 10001
                                                      Telephone: (212) 479-6000
                                                      Facsimile: (212) 479-6275
                                                      Email: rkanowitz@cooley.com

                                                      Counsel to Plaintiff Richard Arrowsmith,
                                                      Liquidating Trustee of the HDL Liquidating
                                                      Trust
 222739446




 31
   The Carnaggio Defendants argue that this Court must issue proposed findings of fact and
 conclusions of law pursuant to the MWR Order. See Carnaggio Opp. at 15-17. However,
 because Plaintiff seeks only partial summary judgment, this Court need not decide what issues, if
 any are core/non-core or Stern claims. See LT MSJ at 71 n.48.

                                                 55
